





EXECUTION COPY




ELM ROAD GENERATING STATION UNIT 2

EASEMENT AND INDEMNIFICATION AGREEMENT

by and between

WISCONSIN ELECTRIC POWER COMPANY,

as Grantor,

and

MGE POWER ELM ROAD, LLC

and

WISCONSIN PUBLIC POWER INC.,

as Grantees




















TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS; RULES OF INTERPRETATION

2

ARTICLE II GRANT OF EASEMENTS AND ADDITIONAL RIGHTS

2

SECTION 2.1

Easements.

2

SECTION 2.2

WEPCO’s Reserved Rights.

3

SECTION 2.3

Ownership of Unit 2 and the New Common Facilities.

4

SECTION 2.4

Provisions Applicable to the Access Easement.

4

SECTION 2.5

Request for Documentation.

5

SECTION 2.6

Improvements Not On the Elm Road Site.

5

SECTION 2.7

Additional Rights.

6

ARTICLE III COMPLIANCE WITH LAW

6

SECTION 3.1

Compliance with Law.

6

ARTICLE IV CONSIDERATION

6

SECTION 4.1

Compensation in Consideration of Use.

6

SECTION 4.2

Compensation for Site Preparation Costs

7

ARTICLE V TERM

7

SECTION 5.1

Term of Easements.

7

SECTION 5.2

Termination.

8

SECTION 5.3

Provisions Related to the Ground Lease.

8

ARTICLE VI ENVIRONMENTAL

9

SECTION 6.1

Environmental Matters.

9

SECTION 6.2

Indemnification Procedures.

10

ARTICLE VII INDEMNIFICATION; INDEMNIFICATION PROCEDURE

11

SECTION 7.1

General Indemnity.

11

SECTION 7.2

Indemnification Procedures.

11

ARTICLE VIII ASSIGNABILITY; WEPCO AND GRANTEES RIGHT TO GRANT SECURITY INTEREST
IN THIS AGREEMENT; LENDER PROTECTIVE PROVISIONS  12

SECTION 8.1

Assignability.

12

SECTION 8.2

Non-Disturbance.

12

SECTION 8.3

Modification to Easement Agreement Upon Request by a Lender.

12

SECTION 8.4

No Liens or Encumbrances.

13

SECTION 8.5

Grantee’s Right to Grant Security Interests in This Agreement.

13

SECTION 8.6

Notices.

13

SECTION 8.7

Cure Rights.

14

SECTION 8.8

Assignment In A Foreclosure Action.

14

SECTION 8.9

New Agreement.

14

SECTION 8.10

No Merger.

14

ARTICLE IX MISCELLANEOUS

15

SECTION 9.1

No Easement by Prescription.

15





SECTION 9.2

Binding Effect; Successors and Assigns.

15

SECTION 9.3

Waiver or Consent.

15

SECTION 9.4

Notices.

15

SECTION 9.5

Applicable Law.

16

SECTION 9.6

Jury Trials.

16

SECTION 9.7

Severability.

16

SECTION 9.8

Entire Agreement.

17

SECTION 9.9

Amendments and Waivers.

17

SECTION 9.10

Counterparts.

17

SECTION 9.11

Headings and Table of Contents.

17

SECTION 9.12

Exhibits.

17

SECTION 9.13

No Joint Venture.

17

SECTION 9.14

Third-Party Beneficiaries.

17

SECTION 9.15

Further Assurances.

17

SECTION 9.16

Survival.

18

SECTION 9.17

Measuring Life.

18

SECTION 9.18

Certificates.

18

SECTION 9.19

Default and Remedies.

18

SECTION 9.20

Recordation.

19

SECTION 9.21

Waiver of Right to Partition.

19

ARTICLE X REPRESENTATIONS AND WARRANTIES

19

SECTION 10.1

Representations and Warranties

19








EXHIBITS AND SCHEDULES

Exhibit A

Legal Description of the Land

Exhibit B

Legal Descriptions of Parcel 1, Parcel 2 and the Retained Land

Exhibit C

Description of the New Common Facilities Easement Area

Exhibit D

Description of the Access Easement Area  

Exhibit E

Environmental Responsibility Exclusions

Schedule 1.1

Definitions; Interpretation

Schedule 4.2

Site Preparation Costs

Schedule 8.2

Form of Non-Disturbance Agreement

Schedule 10.2

Existing Encumbrances














EASEMENT AND INDEMNIFICATION AGREEMENT

THIS EASEMENT AND INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the
day of December 17, 2004, by and among WISCONSIN ELECTRIC POWER COMPANY, a
Wisconsin corporation (“WEPCO”), as Grantor, MGE POWER ELM ROAD, LLC, a
Wisconsin limited liability company (“MGE Power”), as Grantee, and WISCONSIN
PUBLIC POWER INC., a Wisconsin municipal electric company (“WPPI”), as Grantee.
 Each of WEPCO, MGE Power and WPPI is sometimes herein referred to as a “Party,”
and WEPCO, MGE Power and WPPI are sometimes herein referred to collectively as
the “Parties.”

WITNESSETH:

WHEREAS, WEPCO owns certain land in fee in Milwaukee County and Racine County,
Wisconsin, as more particularly described in Exhibit A (the “Land”); which Land
consists of Parcel 1, Parcel 2 and the Retained Land (as more particularly
described in Exhibit B).

WHEREAS, WEPCO and Elm Road Generating Station Supercritical, LLC (“ERGS SC”),
have entered into that certain Elm Road II Ground Lease and Easement Agreement
dated as of November 9, 2004 (the “Ground Lease”), pursuant to which WEPCO has
leased and granted to ERGS SC, and ERGS SC has leased and received from WEPCO:
 (i) Parcel 2; (ii) a non-exclusive easement upon, over, under, through and
across those portions of the Retained Land and Parcel 1 reasonably required for
certain uses identified in the Ground Lease with respect to Unit 2 (as defined
below) on Parcel 2, including portions of the Retained Land and Parcel 1
necessary for laydown space and parking; (iii) the right to use any Site
Improvements constructed on Parcel 2; (iv) a non-exclusive easement upon, over,
under, through and across those portions of the Land necessary for ingress to
and egress from Parcel 2; (v) a non-exclusive easement upon, over, under,
through and across those portions of the Land necessary for access to and for
certain uses identified in the Ground Lease with respect to the New Common
Facilities located on the Elm Road Site; and (vi) any and all other
appurtenances, rights, privileges and easements benefiting, belonging or
pertaining to Parcel 2 (such leasehold interest, non-exclusive easements and
other rights listed in (i) through (vi) above are hereinafter collectively
referred to as the “Ground Interest”);

WHEREAS, ERGS SC and WEPCO have entered into that certain Elm Road II Ground
Sublease Agreement dated as of November 9, 2004 (the “Ground Sublease”),
pursuant to which ERGS SC has subleased to WEPCO, and WEPCO has subleased from
ERGS SC, the Ground Interest;

WHEREAS, subject to that certain Elm Road II Ownership Agreement dated as of
December 17, 2004 among ERGS SC, MGE Power, WPPI and Elm Road Services LLC (the
“Unit 2 Ownership Agreement”), ERGS SC, MGE Power and WPPI may each own, as
tenants-in-common, undivided interests in (i) an approximately 615 MW net
nominal baseload supercritical pulverized coal electric generating facility,
including all facilities, components, equipment and materials contained therein
and all improvements thereto (“Unit 2”), to be constructed on Parcel 2 and (ii)
certain facilities, components, equipment and materials utilized in common in
the operation and maintenance of Unit 1 and Unit 2 and, where applicable, one or





more of WEPCO’s existing electric generating units located on the Land (the “New
Common Facilities”); and

WHEREAS, after the completion of the construction of Unit 2 and the New Common
Facilities it is expected that (i) MGE Power will lease to Madison Gas and
Electric Company (“MGE”) MGE Power’s ownership interest in Unit 2 and the New
Common Facilities pursuant to a long-term facility lease in a form approved by
the Public Service Commission of Wisconsin (the “MGE Facility Lease”); (ii) MGE
Power will assign its rights hereunder to MGE pursuant to the Assignment of
Easement and Indemnification Agreement (the “Assignment of Easement”); (iii)
ERGS SC will lease to WEPCO ERGS SC’s ownership interest in Unit 2 and the New
Common Facilities pursuant to that certain Elm Road II Facility Lease Agreement
dated as of November 9, 2004 (the “ERGS SC Facility Lease”); and (iv) ERGS SC
will sublease its Ground Interest to WEPCO pursuant the Ground Sublease; and

WHEREAS, WEPCO desires to grant to MGE Power and WPPI (i) a non-exclusive
easement in Parcel 2 for the ownership and siting of Unit 2, (ii) a
non-exclusive easement over certain portions of the Land necessary for the
ownership and siting of the New Common Facilities, and (iii) a non-exclusive
easement for pedestrian and vehicular access to Unit 2 and the New Common
Facilities.  

NOW, THEREFORE, in consideration of the foregoing premises, the mutual terms,
covenants, conditions and agreements herein contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS; RULES OF INTERPRETATION

Capitalized terms used but not defined herein shall have the meanings set forth
in Schedule 1.1, and the rules of interpretation set forth in Schedule 1.1 shall
apply to this Agreement.

ARTICLE II

GRANT OF EASEMENTS AND ADDITIONAL RIGHTS

SECTION 2.1

Easements.

Subject to the terms and conditions set forth in this Agreement, WEPCO hereby
grants to the Grantees, and to each of them, as the owners of undivided
interests in Unit 2 and the New Common Facilities, and the Grantees, and each of
them, hereby receive from WEPCO, the following easements (collectively, the
“Easements”):

(a)

a non-exclusive easement upon, over, under, through and across Parcel 2 (the
“Unit 2 Parcel Easement”) as is required and necessary for the ownership and
siting of Unit 2;





(b)

a non-exclusive easement upon, over, under, through and across those portions of
the Retained Land as are required and necessary for the ownership and siting of
the New Common Facilities (the “New Common Facilities Easement”); the land
subject to the New Common Facilities Easement is more specifically described on
Exhibit C (the “New Common Facilities Easement Area”); and

(c)

a non-exclusive easement upon, over, under, through and across those portions of
the Retained Land necessary for ingress to Parcel 2 and the New Common
Facilities Easement Area from a publicly dedicated right-of-way, and egress from
Parcel 2 and the New Common Facilities Easement Area to a publicly dedicated
right-of-way, and between Parcel 2 and the New Common Facilities Easement Area
(the “Access Easement”); the land subject to the Access Easement is more
specifically described on Exhibit D (the “Access Easement Area”).

SECTION 2.2

WEPCO’s Reserved Rights.  

(a)

WEPCO and each of the Grantees acknowledges and agrees that notwithstanding
anything to the contrary contained in this Agreement, WEPCO shall remain at all
times the owner of the fee title to the Land (including all rights appurtenant
thereto, such as riparian and littoral rights), the Site Improvements, the
Existing Units and the Existing Common Facilities.

(b)

Other than the rights granted to the Grantees pursuant to this Agreement, WEPCO
reserves for itself and its agents, licensees, invitees, employees, lessees,
sublessees, successors and assigns all other rights related to the Land
(including, without limitation, the Elm Road Site), the Site Improvements, the
Existing Units, the Existing Common Facilities and such improvements as may be
constructed by WEPCO on the Retained Land.  Without limitation, but subject to
Section 2.2(c), WEPCO’s reserved rights shall include (i) a right of reasonable
access, in accordance with Prudent Utility Practice, to the Elm Road Site; (ii)
the right, from time to time, to create, grant or convey one or more
non-exclusive rights of way and/or easements over or in respect of any portions
of the Elm Road Site and the right to mortgage or grant security interests in
the Land in connection with WEPCO financing (collectively, the “Encumbrances”);
and (iii) the right from time to time to remove, relocate, substitute, use,
construct or connect to, at its sole cost and expense, any building
improvements, utility or other structure (other than Unit 2, the New Common
Facilities and/or the Site Improvements) hereinafter existing on the Elm Road
Site, in WEPCO’s reasonable discretion.

(c)

The exercise of such reserved rights by WEPCO shall not, individually or in the
aggregate, (i) have a material adverse effect on the use, operation or
maintenance of Unit 2 and/or the New Common Facilities as contemplated herein or
by the Ground Leases, the Ownership Agreements and the O&M Agreements, or (ii)
preclude the use, operation and maintenance of Unit 2 and/or the New Common
Facilities in substantially the same manner and to substantially the same extent
as was permitted prior to any such exercise, or (iii) other than in a de minimis
respect, diminish the fair market value, utility, remaining useful life or
residual value of Unit 2 and/or the New Common Facilities as measured
immediately prior to such exercise, or (iv) cause Unit 2 and/or the New Common
Facilities to become “limited use” property within the meaning of Rev. Proc.
2001-28, 2001-19 I.R.B. 1156.





SECTION 2.3

Ownership of Unit 2 and the New Common Facilities.

(a)

WEPCO and each of the Grantees agrees that Unit 2 and the New Common Facilities
have been severed from the Elm Road Site by agreement and it is the intention of
WEPCO and the Grantees that, during the Term, Unit 2 and the New Common
Facilities (i) shall remain severed from the Elm Road Site; (ii) even though
attached to or affixed to or installed upon the Elm Road Site, shall not be
considered to be fixtures or a part of the Elm Road Site; and (iii) shall not be
or become subject to any Lien heretofore or hereafter placed by WEPCO (other
than Permitted Encumbrances and the ERGS SC Facility Lease).

(b)

WEPCO and each of the Grantees acknowledges and agrees that notwithstanding any
provision to the contrary contained in this Agreement, but subject to the rights
of WEPCO under the Ground Leases, the Ownership Agreements, the O&M Agreements
and the ERGS SC Facility Lease, at all times during the Term:  (i) title to Unit
2 and New Common Facilities shall be vested in the Unit 2 Owners and the New
Common Facilities Owners, respectively, and (ii) the Unit 2 Owners and the New
Common Facilities Owners shall be the equitable and beneficial owners of the
components, replacement components and all such other equipment and property
(other than the Site Improvements) relating solely to Unit 2 and the New Common
Facilities, respectively, at any time acquired or constructed and located on the
Elm Road Site.

(c)

Notwithstanding any provision to the contrary contained in this Agreement, (i)
the operation and maintenance of Unit 2 shall be governed by the terms and
conditions of the Unit 2 O&M Agreement as long as it is in effect, and (ii) the
operation and maintenance of the New Common Facilities shall be governed by the
terms and conditions of the New Common Facilities O&M Agreement as long as it is
in effect.

SECTION 2.4

Provisions Applicable to the Access Easement.

(a)

WEPCO covenants that during the Term a road suitable for use by pedestrians and
trucks, automobiles and other vehicles shall be located on the Access Easement
Area and shall, in accordance with Prudent Utility Practice, permit the Grantees
(and their employees, agents, subcontractors, and representatives) to reasonably
access Parcel 2 and the New Common Facilities Easement Area.

(b)

WEPCO shall maintain the Access Easement Area and the roads located therein in
accordance with Prudent Utility Practice.  The costs of such maintenance shall
be borne by the Parties in accordance with the O&M Agreements; following the
expiration or termination of the O&M Agreements the Parties shall negotiate in
good faith a new agreement regarding sharing such maintenance costs.  In
connection with such maintenance obligation, WEPCO shall have the right from
time to time to close temporarily all or any portion of the Access Easement Area
for the purpose of making repairs, changes or alterations thereto or performing
necessary maintenance in connection with any emergency (including closings
resulting from adverse weather conditions); provided, that WEPCO shall promptly
perform such repairs, changes, alterations or maintenance, and where access to
and from Parcel 2 and/or the New Common Facilities Easement Area is affected,
shall provide alternative access.  Such closings, individually or in the
aggregate, if performed by WEPCO, shall not (i) materially decrease the
Grantees’ rights and benefits hereunder, (ii) have a material adverse effect on
the use, operation or





maintenance of Unit 2 and/or the New Common Facilities as contemplated herein or
by the Ground Leases, the Ownership Agreements and/or the O&M Agreements, (iii)
other than in a de minimis respect, diminish the fair market value, utility,
remaining useful life or residual value of Unit 2 and/or the New Common
Facilities as measured immediately prior to such actions, or (iv) cause Unit 2
and/or the New Common Facilities to become “limited use” property within the
meaning of Rev.  Proc.  2001-28, 2001-19 I.R.B.  1156.

(c)

WEPCO may modify or relocate the Access Easement Area from time to time, either
on a temporary basis (not to exceed two (2) Business Days) or, upon written
notice to the Grantees, on a permanent basis, so long as the Access Easement
continues to provide reasonable access to Unit 2 and the New Common Facilities
over roads satisfying the requirements of Section 2.4(a), and so long as such
relocation does not unreasonably interfere with the Grantees’ ownership and
siting of Unit 2 and/or the New Common Facilities.  In the event of a permanent
modification or relocation of the Access Easement Area, the Parties agree to
execute an amendment to this Agreement in recordable form to evidence such
modification or relocation.

(d)

Each of the Grantees acknowledges and agrees that its use of the Easements and
the Access Easement Area and New Common Facilities Easement Area shall be
limited to the use provided for pursuant to the terms and conditions of the
Ownership Agreements and the O&M Agreements and in accordance with Prudent
Utility Practice.

(e)

Subject to this Agreement, the Grantees shall have no right to improve or alter
the Access Easement Area, and such area may also be used by WEPCO and other
parties to whom WEPCO grants rights of use.

SECTION 2.5

Request for Documentation.

WEPCO and each of the Grantees acknowledges and agrees that upon reasonable
request of a Party, at the cost and expense of the requesting Party, it shall
promptly and duly execute and deliver such reasonable documents and further take
reasonable action to acknowledge and confirm to the other Parties or third
parties specified by the other Parties that (i) fee title to the Land, the Site
Improvements, the Existing Units and the Existing Common Facilities remains
vested in WEPCO and the Grantees have no rights to all or any portion of the
Land except as set forth in this Agreement, and/or (ii) title to Unit 2 and the
New Common Facilities is vested in the Unit 2 Owners and the New Common
Facilities Owners, respectively, and, except as set forth in this Agreement
and/or in the ERGS SC Facility Lease, the Ground Leases, the Ownership
Agreements and/or the O&M Agreements, WEPCO has no rights to all or any portion
of Unit 2 or the New Common Facilities.

SECTION 2.6

Improvements Not On the Elm Road Site.  

WEPCO hereby agrees that, if at any time on or prior to the end of the Term, any
improvement is required or necessary because of applicable Law and/or Prudent
Utility Practice for the use, operation and maintenance of Unit 2 and/or the New
Common Facilities as contemplated herein or by the Ground Leases, the Ownership
Agreements and/or the O&M Agreements and is made in accordance with Prudent
Utility Practice, applicable Law and the Ground Lease, and such improvement is
or will be located on land outside the boundaries of the





Elm Road Site, but within the boundaries of the Land, WEPCO shall, subject to
its review and approval, which shall not be unreasonably withheld, conditioned
or delayed, prior to commencement of such improvement, enter into an amendment
to this Agreement or other document (in recordable form reasonably acceptable to
the Parties) with the Grantees amending the definitions of Parcel 2, the New
Common Facilities Easement Area, the Access Easement Area, and/or the Elm Road
Site appropriately to include such additional land that would be necessary and
appropriate in connection with the use, operation and maintenance of such
improvement to Unit 2 and/or the New Common Facilities to its full use and
benefit, all at no cost or expense to WEPCO.  WEPCO and the Grantees agree to
cooperate with each other in connection with, and to use commercially reasonable
efforts to minimize any costs and expenses (including State of Wisconsin and
Milwaukee County and Racine County recordation taxes) to be incurred as a result
of, the granting of any such real estate interests.

SECTION 2.7

Additional Rights.  

WEPCO agrees that if WEPCO grants additional rights to ERGS SC necessary for
ERGS SC to have or obtain the enjoyment and benefit of its ownership or use of
Unit 2, WEPCO will grant similar rights to WPPI and/or MGE on the same basis, to
the extent such rights are necessary for WPPI and/or MGE to have or obtain the
enjoyment and benefit of their ownership or use of Unit 2.




ARTICLE III

COMPLIANCE WITH LAW

SECTION 3.1

Compliance with Law.  

Each Grantee’s use of the Easements during the Term shall be in accordance with
all applicable Laws and Prudent Utility Practice; provided, however, that the
Grantees shall not be obligated to comply with any Laws (a) whose application or
validity is being contested diligently and in good faith by appropriate
proceedings for the time period of such contest, or (b) compliance with which
shall have been excused or exempted by a non-conforming use permit, waiver,
extension or forbearance exempting it from such Laws, so long as, in the case of
each of clauses (a) or (b) above, such failure of compliance does not result in
any material danger of (i) any sale, forfeiture or loss of any part of the Land,
or (ii) the subjection of the Land to any Lien, other than Permitted
Encumbrances, or (iii) any unindemnified liability or any criminal liability on
the part of WEPCO.

ARTICLE IV

CONSIDERATION

SECTION 4.1

Compensation in Consideration of Use.  

In consideration of the rights granted to the Grantees under this Agreement,
each Grantee agrees to pay WEPCO an annual fee (the “Annual Fee”) of Fifteen
Thousand and 00/100





Dollars ($15,000.00), except as otherwise provided in this Section 4.1.  If
applicable, the Annual Fee shall be prorated for the first and/or last years of
the Term of this Agreement.  The Annual Fee shall be payable on the commencement
of the Term for each Grantee and on or before each anniversary date of such date
thereafter.  In the event of expiration or early termination of the ERGS SC
Facility Lease during the Term, and only if WEPCO does not acquire ERGS SC’s
ownership share in Unit 2 and the New Common Facilities, then and in such event
the Annual Fee for the remainder of the Term shall be equal to each Grantee’s
pro-rata share (based on percentage ownership of Unit 2 and the New Common
Facilities) of the fair market value of Parcel 2 and the New Common Facilities
Easement Area, together with the Access Easement, as determined using the
methodology established under the Ground Lease.

SECTION 4.2

Compensation for Site Preparation Costs

In order to compensate WEPCO for costs associated with preparing the Land for
the construction of Unit 2 and the New Common Facilities, each Grantee agrees to
pay WEPCO such Grantee’s pro-rata share of the Site Preparation Costs (as
identified in Schedule 4.2) assigned to Unit 2 based on its ownership interest
in Unit 2, contingent upon the commencement of the Term with respect to such
Grantee.  Estimates of these costs and the assignment of costs to Unit 2 are
indicated in Schedule 4.2 to this Agreement.  Charges shall be based on the
actual costs incurred to complete each activity and shall be invoiced to each
Grantee upon completion of the activity.  Payment for the charges shall be due
15 business days after the delivery of the invoice, together with supporting
documentation.




ARTICLE V

TERM

SECTION 5.1

Term of Easements.  

(a)

This Agreement shall be effective as to all Parties as of the date of its
execution as set forth in the opening paragraph.  The Term of this Agreement and
the Easements provided hereunder shall commence, for each of MGE Power and WPPI,
upon the closing of the acquisition of an ownership interest in Unit 2 by MGE
Power and WPPI, respectively, pursuant to Article IV of the Unit 2 Ownership
Agreement.  The Term of this Agreement and the Easements provided hereunder
shall commence, for WEPCO, upon the first of such closings.  Subject to Section
5.2 below, the Term of this Agreement and the Easements provided hereunder shall
continue for each Grantee for so long as such Grantee, or its successors and/or
assigns as permitted under the Ownership Agreements, shall be an owner of an
undivided interest in Unit 2 and/or the New Common Facilities, or until WEPCO
and a Grantee agree in writing to terminate this Agreement as between them,
whichever occurs first.  Upon the termination of a Grantee’s (or a Grantee’s
successor’s and/or permitted assign’s) ownership interest in Unit 2 and/or the
New Common Facilities, such Grantee's respective rights (but not accrued
liabilities) under this Agreement shall automatically terminate.





SECTION 5.2

Termination.  

This Agreement shall terminate for each Grantee, in addition to the expiration
of the term of this Agreement in accordance with Section 5.1 above, upon the
occurrence of any of the following:  (i) retirement of Unit 2 under Article
9.2(b) of the Unit 2 Ownership Agreement and/or Article X of the Unit 2
Ownership Agreement; (ii) the issuance of a final, non-appealable order by a
Governmental Authority that invalidates this Agreement or permanently deprives
such Grantee of the use and enjoyment of its undivided ownership interest in
Unit 2; (iii) a default by such Grantee as set forth in Section 9.19 below; or
(iv) as otherwise provided in Section 9.17 below.  In the event of such
termination, the applicable Parties agree to execute a written notice of
termination and record it with the Registers of Deeds for Milwaukee County and
Racine County.

SECTION 5.3

Provisions Related to the Ground Lease.  

Each of the Grantees acknowledges that it has received an executed copy of each
of the Ground Leases.  Notwithstanding any provision to the contrary in this
Agreement, WEPCO and each of the Grantees further acknowledges and agrees that:

(a)

this Agreement is subject to the terms and conditions of the Ground Leases;




(b)

nothing in this Agreement shall be construed to abrogate or diminish in any way
the rights of ERGS SC or its successors and assigns under the Ground Leases;




(c)

as long as the Ground Lease remains in effect or as long as ERGS SC or any of
its successors or assigns has fee simple title, a leasehold interest in or is in
possession of the Land, or any portion thereof (which shall include any interest
of a Leasehold Mortgagee (as defined in the Ground Lease) under a new lease, as
contemplated by Section 18.5 of the Ground Lease), neither Grantee shall
exercise or enforce the Easements or any other right granted from WEPCO to the
Grantees hereunder, in any manner which would diminish, interfere with, or be in
conflict, other than in a de minimis respect, with the right and ability of ERGS
SC to enjoy its rights and perform its obligations under the Ground Leases;




(d)

this Agreement shall be subject to the rights of any ERGS SC’s Lender providing
financing which is secured by an assignment (whether collaterally or absolutely)
of ERGS SC’s rights under the Ground Lease, or evidenced by any other security
interest in the Ground Lease, regardless of the date on which such security
interest is granted or perfected and as the same may be modified or amended from
time to time; provided, however, that the Parties hereto acknowledge and confirm
that the ERGS SC Lenders have no authority or legal right to terminate Grantees’
rights hereunder in connection with any foreclosure, action in lieu of
foreclosure or similar creditor’s action related to a default by ERGS SC or any
permitted assignee under its Financing Documents, in the exercise of its
remedies thereunder;




(e)

ERGS SC and ERGS SC’s Lenders, and their respective successors and assigns,
shall be third party beneficiaries of the terms and conditions of this Section
5.3.  The designation of ERGS SC and ERGS SC’s Lenders as third party
beneficiaries shall not be





construed as the consent, approval or agreement of ERGS SC or ERGS SC’s Lenders
to any of the terms and conditions of this Agreement; and




(f)

WEPCO and the Grantees shall not modify or amend this Agreement in a manner
which would diminish or adversely affect the rights of ERGS SC or ERGS SC’s
Lenders as third party beneficiaries hereto without the prior consent of such
adversely affected party.




ARTICLE VI

ENVIRONMENTAL

SECTION 6.1

Environmental Matters.

(a)

As between WEPCO and the Grantees, the Grantees shall have no responsibility for
any costs, claims and liabilities of either environmental compliance or
remediation of any Hazardous Materials that is required by any Governmental
Authority or Environmental Law, that: (i) arises from events or uses occurring
at, in, adjacent to or under the Elm Road Site prior to (or as a condition of)
the commencement of construction of Unit 2 and/or the New Common Facilities on
the Elm Road Site; (ii) arises from operation of generation or related
facilities located at or adjacent to the Elm Road Site as to which the Grantees
have no ownership interest or which are not common facilities as to which the
Grantees have cost responsibility; or (iii) is otherwise specifically designated
in Exhibit E of this Agreement.  

(b)

Each Grantee shall have no liability under this Agreement to any third parties
resulting from any Hazardous Materials at, in, adjacent to or under the Elm Road
Site that:  (i) exist on the Elm Road Site prior to the commencement of
construction of Unit 2 and/or the New Common Facilities; or (ii) arise from
operation of generation or related facilities located at or adjacent to the Elm
Road Site as to which the Grantees have no ownership interest or which are
common facilities as to which the Grantees have no cost responsibility or
partial ownership.

(c)

WEPCO shall indemnify and defend each Grantee from and against any and all
costs, claims, and liabilities to the extent that such Grantee has no
responsibility and no liability for such costs, claims and liabilities pursuant
to Section 6.1(a) and Section 6.1(b) of this Agreement.

(d)

Each Grantee shall indemnify and defend WEPCO and the other Grantee from, and
hold them harmless against, any and all Environmental Claims imposed on,
asserted against or incurred by WEPCO and/or the other Grantee to the extent
they arise from the indemnifying Grantee’s (i) acts or omissions on or about the
Elm Road Site, (ii) exercise of any rights granted in the Ownership Agreements,
O&M Agreements or MGE Facility Lease, or (iii) violation of or liability
otherwise arising under any applicable Law, including Environmental Laws.

(e)

WEPCO shall not assert any claims under the O&M Agreements for contribution,
cost recovery or otherwise, against the Grantees or their Affiliates for
environmental contaminants for which the Grantees have no responsibility and no
liability pursuant to this Agreement.  





(f)

Notwithstanding the foregoing, WEPCO shall have the right to contest any
environmental compliance or remediation sought or required by a Governmental
Authority or any third-party claims or liabilities.

(g)

If an Environmental Claim is made which WEPCO and one or both of the Grantees
each partially caused, contributed to or is otherwise liable for, then the
liability for the same shall be borne by WEPCO and the applicable Grantee(s) in
proportion to their respective fault.

(h)

The provisions of this Section 6.1 shall survive the expiration, early
termination or surrender of this Agreement.

SECTION 6.2

Indemnification Procedures.  

(a)

Cooperation Regarding Environmental Claims.  For purposes of this Section 6.2, a
Party that has an obligation of indemnification under Article VI of this
Agreement is referred to as an “Environmental Indemnitor” and a Party that is
being indemnified under Article VI of this Agreement (including its officers,
directors, employees, representatives and agents) is referred to as an
“Environmental Indemnitee.”  If any Environmental Indemnitee receives notice or
has knowledge of any Environmental Claim that may result in a claim for
indemnification under Section 6.1 by such Environmental Indemnitee against an
Environmental Indemnitor pursuant to this Article VI, such Environmental
Indemnitee shall as promptly as possible give the Environmental Indemnitor
notice of such Environmental Claim, including a reasonably detailed description
of the facts and circumstances relating to such Environmental Claim, a complete
copy of all notices, pleadings and other papers related thereto, and in
reasonable detail the basis for its environmental claim for indemnification with
respect thereto.  Failure to promptly give such notice or to provide such
information and documents shall not relieve the Environmental Indemnitor from
the obligation hereunder to respond to or defend the Environmental Indemnitee
against such Environmental Claim unless such failure shall materially diminish
the ability of the Environmental Indemnitor to respond to or to defend the
Environmental Indemnitee against such Environmental Claim.  The Environmental
Indemnitor, upon its acknowledgment in writing of its obligation to indemnify
the Environmental Indemnitee in accordance with this Article VI shall be
entitled to assume the defense or to represent the interest of the Environmental
Indemnitee, as the case may be, with respect to such Environmental Claim, which
shall include the right to select and direct legal counsel and other
consultants, appear in proceedings on behalf of such and to propose, accept or
reject offers of settlement, all at its sole cost.  If and to the extent that
any Environmental Claim is other than for money damages, then (i) the terms of
the foregoing sentence shall not apply, (ii) WEPCO shall be entitled to assume
the defense with respect to the Environmental Claim, which shall include the
right to select and direct legal counsel and other consultants, which shall be
paid for by the Environmental Indemnitor, and (iii) any settlement will be
subject to the reasonable approval of any other Party affected by its terms.
 Nothing herein shall prevent an Environmental Indemnitee from retaining its own
legal counsel and other consultants and participating in its own defense at its
own cost and expense.  The Parties shall cooperate with each other in any
notification to insurers.





(b)

Limitation on Liability.  Notwithstanding any provision in this Agreement to the
contrary, no Party shall be liable under this Agreement for any consequential or
indirect loss or damage, including loss of profit, cost of capital, loss of
goodwill, replacement power, loss of revenue from the sale of capacity or energy
or any other special, punitive or incidental damages.

ARTICLE VII

INDEMNIFICATION; INDEMNIFICATION PROCEDURE

SECTION 7.1

General Indemnity.

(a)

Each Party (an “Indemnitor”) shall indemnify the other Parties, their respective
officers, directors, employees, representatives and agents (each an
“Indemnitee”) from, and hold each of them harmless against, any and all Claims
that may at any time be imposed on, asserted against, or incurred by, any
Indemnitee as a result of, or arising out of, or in any way related to (a) the
execution, delivery or performance by the Indemnitor of this Agreement, (b) any
breach or default by the Indemnitor of any of its covenants or representations
and warranties under this Agreement, (c) any violation by the Indemnitor of any
applicable Law or Government Approval, and (d) any liability to any Person
arising out of the management, use, control, ownership or operation, as the case
may be, by the Indemnitor of Unit 2 and/or the New Common Facilities, or the Elm
Road Site; provided, however, that in no event shall an Indemnitee be
indemnified for any Claims caused by reason of the Gross Negligence or willful
misconduct of such Indemnitee.

(b)

The provisions of this Section 7.1 shall survive the expiration, early
termination or surrender of this Agreement.

(c)

The provisions of this Article VII shall not apply to Environmental Claims made
pursuant to Article VI.

SECTION 7.2

Indemnification Procedures.

(a)

Cooperation Regarding Claims.  If any Indemnitee receives notice or has
knowledge of any Claim that may result in a claim for indemnification by such
Indemnitee against an Indemnitor pursuant to this Article VII, such Indemnitee
shall as promptly as possible give the Indemnitor notice of such Claim,
including a reasonably detailed description of the facts and circumstances
relating to such Claim, a complete copy of all notices, pleadings and other
papers related thereto, and in reasonable detail the basis for its claim for
indemnification with respect thereto.  Failure to promptly give such notice or
to provide such information and documents shall not relieve the Indemnitor from
the obligation hereunder to respond to or defend the Indemnitee against such
Claim unless such failure shall materially diminish the ability of the
Indemnitor to respond to or to defend the Indemnitee against such Claim.  The
Indemnitor, upon its acknowledgment in writing of its obligation to indemnify
the Indemnitee in accordance with this Article VII shall be entitled to assume
the defense or to represent the interest of the Indemnitee, as the case may be,
with respect to such Claim, which shall include the right to select and direct
legal counsel and other consultants, appear in proceedings on behalf of such and
to propose, accept or reject offers of settlement, all at its sole cost.  If and
to the extent that any Claim is other than for money damages, then (i) the terms
of the foregoing sentence shall not





apply, (ii) WEPCO shall be entitled to assume the defense with respect to the
Claim, which shall include the right to select and direct legal counsel and
other consultants, which shall be paid for by the Indemnitor, and (iii) any
settlement will be subject to the reasonable approval of any other Party
affected by its terms.  Nothing herein shall prevent an Indemnitee from
retaining its own legal counsel and other consultants and participating in its
own defense at its own cost and expense.  The Parties shall cooperate with each
other in any notification to insurers.

(b)

Limitation on Liability.  Notwithstanding any provision in this Agreement to the
contrary, no Party shall be liable under this Agreement for any consequential or
indirect loss or damage, including loss of profit, cost of capital, loss of
goodwill, replacement power, loss of revenue from the sale of capacity or energy
or any other special, punitive or incidental damages.

ARTICLE VIII

ASSIGNABILITY; WEPCO AND GRANTEES RIGHT TO GRANT SECURITY INTEREST IN THIS
AGREEMENT; LENDER PROTECTIVE PROVISIONS

SECTION 8.1

Assignability.  

The rights of a Grantee under this Agreement may not be transferred, assigned or
subdivided except in connection with a permitted transfer of such Grantee’s
ownership interest in Unit 2 and the New Common Facilities under the Ownership
Agreements in which case a transfer or assignment shall be permitted hereunder
to a transferee permitted under the terms of the Ownership Agreements.  For the
avoidance of doubt, WEPCO agrees that MGE Power may assign its rights and
delegate its obligations hereunder to MGE pursuant to the Assignment of
Easement.  In the event of any such permitted transfer, the transferring Grantee
agrees to provide WEPCO with written notice of the transfer (including the name
of the transferee and a written assumption of this Agreement by such transferee
in form and substance satisfactory to WEPCO) within ten days after the effective
date of transfer.

SECTION 8.2

Non-Disturbance.  

WEPCO shall obtain from any WEPCO Lender holding a mortgage, deed to secure debt
or other security instrument placed against the Elm Road Site, either prior to
or at any time after the commencement of the Term hereof in accordance with
Section 5.1, an agreement substantially in the form of Schedule 8.2, which
provides that in the event of any foreclosure, sale under power of sale or
transfer in lieu of any of the foregoing pursuant to any security instrument,
Grantee’s use, operation, possession and enjoyment of the Easements and its
rights hereunder shall not be disturbed or interrupted and this Agreement shall
not terminate and shall continue in full force and effect.

SECTION 8.3

Modification to Easement Agreement Upon Request by a Lender.  

If, in connection with WEPCO obtaining financing to be secured with a Lien upon
all or any portion of the Land or its interest in this Agreement, WEPCO’s Lender
shall request any modification(s) to this Agreement as a condition to such
financing, WEPCO and Grantees covenant and agree to make such modifications to
this Agreement as reasonably requested by WEPCO’s Lender, including the creation
of such instrument (in recordable form to the extent





required) effecting such modification(s), provided that such modification(s) do
not materially increase the obligations or reduce the rights of the Parties
hereunder or materially adversely (other than in a de minimis respect) affect
the Easements and/or Grantees’ rights to own and site Unit 2 and the New Common
Facilities.

SECTION 8.4

No Liens or Encumbrances.

(a)

Each Grantee hereby covenants that it shall not, as a result of any act or
omission of such Grantee, directly or indirectly, create, incur, assume or
suffer to exist any Liens on or with respect to the Land, Site Improvements,
Existing Units or Existing Common Facilities or WEPCO’s title thereto or
interest therein, as the case may be.  Each Grantee shall promptly notify WEPCO
of the imposition of any such Lien of which such Grantee is aware and shall
promptly, at its own expense, take such action as may be necessary to fully
discharge or release any such Lien or contest any such Lien in good faith and
with due diligence by appropriate legal proceedings and such Grantee shall
provide WEPCO with such security as may be reasonably required by WEPCO in
connection with any such contest.  

(b)

WEPCO hereby covenants that it shall not, as a result of any act or omission of
WEPCO, directly or indirectly, create, incur, assume or suffer to exist any
Liens on or with respect to the Elm Road Site, other than the Permitted
Encumbrances.  WEPCO shall promptly notify the Grantees of the imposition of any
such Lien not permitted above of which WEPCO is aware and shall promptly, at its
own expense, take such action as may be necessary to discharge or to release
fully any such Lien or contest any such Lien in good faith and with due
diligence by appropriate legal proceedings and WEPCO shall provide the Grantees
with such security as may be reasonably required by the Grantees in connection
with any such contest.   

SECTION 8.5

Grantee’s Right to Grant Security Interests in This Agreement.

(a)

During the Term, each Grantee shall have the right to assign as collateral,
encumber, pledge or hypothecate its interest in this Agreement (any such
encumbrance, pledge, hypothecation or assignment, a “Collateral Lien”) in favor
of or to any Lender providing financing to such Grantee in connection with Unit
2 and/or the New Common Facilities (a “Secured Lender”).  Grantee shall give
advance written notice to WEPCO of the creation of any Collateral Lien.

(b)

Upon full payment to the Secured Lenders and in any event not later than the end
of the Term, each Grantee shall obtain and record, at its cost and expense, a
release or other document required in order to effectuate a release of any
Collateral Liens it has created in favor of its Secured Lenders.  The
obligations of the Grantees contained in this Section 8.5(b) shall survive the
expiration, early termination or surrender of this Agreement.

SECTION 8.6

Notices.  

Any notice of default given by WEPCO to a Grantee shall state the nature of the
alleged default and shall specify the amounts of Annual Fee or other payments
herein provided for, if any, that are claimed to be in default and each Grantee
shall have the right to provide its Secured Lenders with all notices it receives
pursuant to this Agreement.





SECTION 8.7

Cure Rights.  

During the existence of a default by a Grantee hereunder, WEPCO shall accept any
timely curative acts undertaken by or at the instigation of such Grantee’s
Secured Lender(s) as if the same had been undertaken by the Grantee.

SECTION 8.8

Assignment In A Foreclosure Action.  

A Grantee’s interest in this Agreement may be assigned pursuant to judicial or
non-judicial foreclosure or, with WEPCO’s prior written approval, not to be
unreasonably withheld, delayed, or conditioned, a conveyance in lieu of
foreclosure (a “Foreclosure Transfer”) to any Person, provided such Person
assumes in writing the obligations of such Grantee hereunder and under each of
the Ownership Agreements and any applicable O&M Agreement and such assumptions
are in accordance with the terms thereof.  Any such transferee under a
Foreclosure Transfer, and any Person that acquires a Grantee’s interest under a
new easement agreement pursuant to Section 8.9, may assign this Agreement or
such new easement agreement in accordance with the terms of this Agreement and,
provided that such assignee enters into a written assumption of liabilities in
form and substance reasonably acceptable to WEPCO, shall thereupon be released
from all liability as a Grantee under this Agreement from and after the date of
such assignment.

SECTION 8.9

New Agreement.  

If this Agreement, without the consent of the applicable Secured Lender, is
terminated with respect to a Grantee for any reason prior to its stated Term,
then WEPCO shall, upon written request from the Secured Lender made within
thirty (30) days after such termination, and provided that the Secured Lender is
the owner of an undivided interest in Unit 2 and/or  the New Common Facilities,
enter into a new agreement regarding the Easements with such Secured Lender
timely requesting such a new agreement.  The new agreement shall be on
substantially the same terms and conditions as this Agreement and shall have the
same priority as this Agreement; provided, that notwithstanding the foregoing,
WEPCO shall not be responsible for removing or satisfying any Lien which is not
attributable to WEPCO.  WEPCO’s obligation to enter into the new agreement shall
be conditioned upon the following:  (a) the Secured Lender shall have cured all
payment and non-payment defaults, and (b) the Secured Lender shall reimburse
WEPCO for all reasonable costs and expenses incurred in entering into the new
easement agreement.

SECTION 8.10

No Merger.  

In the event that a Grantee acquires the fee estate in Parcel 2, the Easements
created pursuant to this Agreement shall not merge out of existence but instead
shall be, become and continue as an encumbrance of the entire interests of such
Grantee in the real property.





ARTICLE IX

MISCELLANEOUS

SECTION 9.1

No Easement by Prescription.  

Each Grantee agrees that its past, present, or future use of the Elm Road Site
shall not be deemed to permit the creation or further the existence of
prescriptive easement or the procurement of title by adverse possession with
respect to all or any portion of the Land.  Each Grantee agrees that all of its
rights in the Land are governed exclusively by this Agreement.  Each Grantee
further agrees that the rights granted hereunder do not create in the public any
right to enter or use the Land, or any portion thereof, for any reason
whatsoever.

SECTION 9.2

Binding Effect; Successors and Assigns.  

The benefits and burdens of the Easements shall run with the land and shall be
binding upon and benefit and burden WEPCO and all subsequent owners of the Elm
Road Site.  This Agreement and the terms and provisions hereof shall be binding
upon the Parties hereto and their respective successors and permitted assigns.

SECTION 9.3

Waiver or Consent.  

No waiver of, acquiescence in, or consent to any breach of any term, condition,
or covenant contained herein shall be construed as or constitute a waiver of,
acquiescence in, or consent to any other, further, or succeeding breach of the
same or of any other term, condition, or covenant contained herein.

SECTION 9.4

Notices.  

Unless otherwise expressly specified or permitted by the terms of this
Agreement, all communications and notices provided for herein shall be in
writing or shall be produced by a telecommunications device capable of creating
a written record, and any such notice shall become effective (a) upon personal
delivery thereof, including by overnight mail or next Business Day or courier
service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in the case of notice by such a telecommunications device, upon transmission
thereof, provided such transmission is promptly confirmed by either of the
methods set forth in clauses (a) or (b) above, in each case addressed as
provided below or to such other address as any party may designate by written
notice to the other parties:





If to WEPCO:

Wisconsin Electric Power Company
231 W.  Michigan Street
Milwaukee, WI  53203

Attn:    General Counsel


Vice President – Fossil Operations

If to MGE Power:

MGE Power  Elm Road, LLC
P.O. Box 1231
Madison, WI 53701

Attn:  

Chief Financial Officer


General Counsel


Vice President Power Operations

If to WPPI:

Wisconsin Public Power Inc.
1425 Corporate Center Drive
Sun Prairie, WI 5359-9109

Attn:   

Senior Vice President – Legal and
              Regulatory Affairs


Senior Vice President – Power Supply

SECTION 9.5

Applicable Law.  

THE RIGHTS AND OBLIGATIONS OF WEPCO AND GRANTEES UNDER THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF WISCONSIN.

SECTION 9.6

Jury Trials.  

EACH OF WEPCO AND GRANTEES WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

SECTION 9.7

Severability.  

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Law, but if any provision
of this Agreement shall be prohibited by or deemed invalid under any applicable
Law, such provision shall be ineffective to





the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

SECTION 9.8

Entire Agreement.  

This Agreement states the rights and obligations of WEPCO and Grantees with
respect to Easements and the other transactions contemplated by this Agreement,
and supersedes all prior agreements, oral or written, with respect thereto.

SECTION 9.9

Amendments and Waivers.  

No term, covenant, agreement or condition of this Agreement may be amended or
compliance therewith waived (either generally or in a particular instance,
retroactively or prospectively) except by an instrument or instruments in
recordable form executed by both WEPCO and Grantees.  The Parties agree to
promptly record such instrument or instruments and the cost thereof shall be
shared equally by the Parties.

SECTION 9.10

Counterparts.  

This Agreement may be executed in one or more counterparts, each of which will
be deemed an original.

SECTION 9.11

Headings and Table of Contents.  

Section headings in this Agreement (including the Schedules, Annexes and
Exhibits hereto) are for the convenience of reference only and shall not affect
the construction or interpretation of this Agreement.

SECTION 9.12

Exhibits.  

The Exhibits attached hereto, along with all attachments referenced therein, are
incorporated herein by reference and made a part hereof.

SECTION 9.13

No Joint Venture.  

Any intention to create a joint venture or partnership relation between any of
the Parties to this Agreement is hereby expressly disclaimed.

SECTION 9.14

Third-Party Beneficiaries.  

Except as expressly provided herein (including with reference to WEPCO’s or
Grantees’ Lenders), none of the provisions of this Agreement are intended for
the benefit of any Person except WEPCO and Grantees, and their respective
successors and permitted assigns.

SECTION 9.15

Further Assurances.  

WEPCO and each Grantee shall promptly and duly execute and deliver such further
documents and assurances for and take such further action reasonably requested
by the other Party, all as may be reasonably necessary to carry out the purpose
of this Agreement, including,





but not limited to, structuring arrangements to permit a Party or its Affiliate
to seek revenue recovery from the Public Service Commission of Wisconsin.

SECTION 9.16

Survival.  

Except as expressly provided herein, and except for accrued monetary
obligations, the warranties and covenants made by each Party shall not survive
the expiration, early termination or surrender of this Agreement in accordance
with its terms.

SECTION 9.17

Measuring Life.  

If and to the extent that any of the rights and privileges granted under this
Agreement, would, in the absence of the limitation imposed by this sentence, be
invalid or unenforceable as being in violation of the rule against perpetuities
or any other rule or law relating to the vesting of interests in property or the
suspension of the power of alienation of property, then it is agreed that
notwithstanding any other provision of this Agreement, such options, rights and
privileges, subject to the respective conditions hereof governing the exercise
of such options, rights and privileges, shall be exercisable only during (a) the
longer of (i) a period which will end twenty-one (21) years after the death of
the last survivor of the descendants living on the date of the execution of this
Agreement of the following Presidents of the United States:  Franklin D.
 Roosevelt, Harry S.  Truman, Dwight D.  Eisen­hower, John F.  Kennedy, Lyndon
B.  Johnson, Richard M.  Nixon, Gerald R.  Ford, James E.  Carter, Ronald W.
 Reagan, George H.W.  Bush, William J.  Clinton and George W.  Bush or (ii) the
period provided under the Uniform Statutory Rule Against Perpetuities or (b) the
specified applicable period of time expressed in this Agreement, whichever of
(a) and (b) is shorter.

SECTION 9.18

Certificates.  

Any Party shall, without charge, at any time and from time to time hereafter,
within thirty (30) days after written request of any other Party, certify by
written instrument duly executed and acknowledged to any mortgagee, Lender or
purchaser, or proposed mortgagee, proposed Lender or proposed purchaser, or any
other Person specified in such request: (a) as to whether this Agreement has
been supplemented or amended, and, if so, the substance and manner of such
supplement or amendment; (b) as to the validity and force and effect of this
Agreement, in accordance with its tenor as then constituted; (c) as to the
existence of any default under this Agreement; (d) as to the existence of any
offsets, counterclaims or defenses thereto on the part of such other Party;
(e) as to the commencement and expiration dates of the Term of this Agreement;
(f) as to the Annual Fee payable hereunder and the date through which such
Annual Fee has been paid; and (g) as to any other matters as may reasonably be
so requested.  Any such certificate may be relied upon by the Party requesting
it and any other Person to whom the same may be exhibited or delivered, and the
contents of such certificate shall be binding on the Party executing same.

SECTION 9.19

Default and Remedies.  

In the event that any Party defaults in the performance of any obligation set
forth in this Agreement, which default continues for a period of thirty (30)
days after receipt of written notice thereof by a non-defaulting Party (except
that (i) such thirty (30) day period shall be reduced to





ten (10) days in the event of a monetary default, and no notice shall be
required at all after the second monetary default in any calendar year, and (ii)
such thirty (30) day period shall be extended for up to an additional ninety
(90) days in the event of a default that cannot be cured within thirty days
through the exercise of diligent efforts, provided that such Party continues to
use diligent efforts to cure the default), then each non-defaulting Party shall
have the right to exercise all available rights, and pursue all available
remedies, at law and in equity.

SECTION 9.20

Recordation.

Upon the commencement of the Term for WEPCO, this Agreement shall be filed and
recorded with the Registers of Deeds for Milwaukee County and Racine County, and
the costs of such recording and filing shall be the responsibility of Grantees.

SECTION 9.21

Waiver of Right to Partition.

To the maximum extent permitted by Law, each of the Parties, on its own behalf
and on behalf of its successors and assigns, hereby waives any right, whether
pursuant to statute or common law, to partition the Elm Road Site or any
interest or portion thereof, including the Easements or any interest or portion
thereof, and such waiver shall remain in effect until expiration, early
termination or surrender of this Agreement.  Each of Parties agrees not to
commence during the Term any action or proceeding of any kind seeking any form
of partition of the Elm Road Site or any interest or portion thereof, including
the Easements or any interest or portion thereof, with respect thereto.  Each of
the Parties agrees to incorporate this waiver in all deeds, deeds of trust,
mortgages, and instruments of conveyance relating to the Elm Road Site or any
interest or portion thereof.  

ARTICLE X

REPRESENTATIONS AND WARRANTIES

SECTION 10.1

Representations and Warranties  

WEPCO and each Grantee represents and warrants to the other Parties, as of the
date of execution of this Agreement as follows:

(a)

Due Organization.  It: (i) is duly formed, validly existing and in good standing
under the Laws of the State of Wisconsin; (ii) has all requisite power and all
material Government Approvals necessary to own its assets and carry on its
business as now being or as proposed to be conducted; and (iii) is duly
qualified to do business in all jurisdictions in which the nature of the
business conducted by it or proposed to be conducted by it makes such
qualification necessary.

(b)

Due Authorization.  It has all necessary corporate power and authority to
execute, deliver and perform its obligations under this Agreement, and the
execution, delivery and performance by it of this Agreement have been duly
authorized by all necessary corporate action on its part.





(c)

Non-Contravention.  The execution, delivery and performance by it of this
Agreement does not and shall not:

(i)

violate its organic documents;

(ii)

violate any Law or Government Approval applicable to it or its property or any
right or interest in the Elm Road Site;

(iii)

result in a breach of or constitute a default under the terms of any material
agreement to which it is a party; or

(iv)

result in, or require the creation or imposition of, any lien (other than a
Permitted Encumbrance) on any of its properties.

(d)

Enforceability.  This Agreement: (i) has been duly authorized and duly and
validly executed and delivered by it; and (ii) assuming the due authorization,
execution and delivery thereof by the other Parties, constitutes its legal,
valid and binding obligation enforceable against it in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency or other
similar laws affecting creditors’ rights generally and by general principles of
equity.

(e)

Litigation.  Except as disclosed in writing to the other Parties, no court order
or judgment or arbitral award or decision has been issued and is outstanding
with respect to it or any of its properties, rights or assets (including the Elm
Road Site, Site Improvements, Unit 2 and the New Common Facilities) which
prohibits it from executing or delivering this Agreement or performing in any
material respect its obligations under this Agreement.

(f)

Government Approvals.  Except as disclosed in writing to the other Parties, all
Government Approvals that are required by applicable Law to be obtained prior to
the date on which this representation and warranty is made in connection with
the execution and delivery by it of this Agreement and the performance by it of
its material obligations under this Agreement have been obtained and are in full
force and effect and free from conditions or requirements (i) compliance with
which could reasonably be expected to have a material adverse effect on its
ability to perform its material obligations under this Agreement or the validity
or enforceability of this Agreement or (ii) which it does not reasonably expect
to be able to satisfy.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.  

WISCONSIN ELECTRIC POWER COMPANY, a Wisconsin corporation

By: /s/ Scott A. Patulski
Title: Vice President

MGE POWER ELM ROAD, LLC, a
Wisconsin limited liability company

By: /s/ Gary J. Wolter
Title: Manager

WISCONSIN PUBLIC POWER INC., a Wisconsin municipal electric company

By: /s/ J. Leroy Thilly
Title: President and CEO

















STATE OF WISCONSIN

)


)SS.
COUNTY OF

          

)




Personally came before me this             day of                           ,
200__ the above-named

, the

        of Wisconsin Electric Power Company, to me known to be the person who
executed the foregoing instrument and acknowledged the same on behalf of said
corporation.

___________________________________
Print Name:  _________________________


    County, State of Wisconsin
My Commission:  _____________________

STATE OF WISCONSIN

)


)SS.
COUNTY OF

          

)




Personally came before me this             day of                           ,
200__ the above-named

, the

        of MGE Power Elm Road, LLC, to me known to be the person who executed
the foregoing instrument and acknowledged the same on behalf of said limited
liability company.

___________________________________
Print Name:  _________________________


    County, State of Wisconsin
My Commission:  _____________________

STATE OF WISCONSIN

)


)SS.
COUNTY OF

          

)




Personally came before me this             day of                           ,
2004 the above-named

, the

        of Wisconsin Public Power Inc., to me known to be the person who
executed the foregoing instrument and acknowledged the same on behalf of said
corporation.

___________________________________
Print Name:  _________________________


    County, State of Wisconsin
My Commission:  _____________________

This document was drafted by, and after recording should be returned to: Kenneth
C.H. Willig, Piper Rudnick, LLP, 1251 Avenue of the Americas, New York, NY
10020.





EXHIBIT A













[ex1016easement2002.gif] [ex1016easement2002.gif]Legal Description of the Land




Parcel Identification Numbers: _________________________





EXHIBIT A







Area "A"

Being part of the Northwest 1/4 and the Northeast Fractional 1/4 of Section 36,
Town 5 North, Range 22 East and the Northwest Fractional 1/4 of Section 31, Town
5 North, Range 23 East, City of Oak Creek, Milwaukee County, Wisconsin, bounded
and described as follows:




Commencing at the Northwest corner of the aforesaid Northeast Fractional 1/4 of
Section 36; thence N89°49'27'E along the North line of said Northeast Fractional
1/4 of Section 36, 2199.57 feet to a point on the East line of East Oakwood Road
as delineated by the aforesaid City of Oak Creek, said point also being a
meander corner on said North line and the point of beginning; thence S21°09'39"E
along a meander line, 1210.79 feet to a meander corner on the East line of said
Northeast Fractional 1/4 of Section 36; thence S25°43'15"E along a meander line,
1669.86 feet to a point on the East line of East Elm Road as delineated by the
aforesaid City of Oak Creek, said point also being a meander corner on the South
line of the aforesaid Northwest Fraction 1/4 of Section 31; thence S89°11'23"W
along said South line, 702.85 feet to the Southeast corner of the aforesaid
Northeast Fractional 1/4 of Section 36; thence S89°44'16"W along the South line
of the said Northeast Fractional 1/4 Section 36, 2389.50 feet to a point on the
Easterly line of the Chicago and North Western Transportation Company
right-of-way; thence N21°17'33"W along said Easterly line, 2803.75 feet to an
iron pipe found and a point on the South line of the aforesaid East Oakwood
Road; thence N89°49'19"E along said South line, 194.06 feet to the Westerly line
of Lot 1, Certified Survey Map (C.S.M.) No. 5261; thence S21°17'33"E along said
Westerly line, 911.31 feet to an iron rod found; thence N89°46'47"E along the
South line of said Lot 1, 366.42 feet to a iron rod found; thence N00°40'16"W
along the East line of said Lot 1 and the West line of Lot 2, C.S.M. No. 88,
822.89 feet to a point on the South line of the aforesaid East Oakwood Road,
said point also being the Northwest corner of Lot 2, Certified Survey Map No.
88; thence N89°49'27"E along said South line, 528.00 feet to an iron pipe found;
thence N00°40'16"W along said South line, 27.00 feet; thence N89°49'27"E along
said South line, 1539.27 feet to a point on the aforesaid East line of East
Oakwood Road; thence N00°10'33"W along said East line, 33.00 feet to the point
of beginning, expecting the Southerly 33 feet West of the meander corner
dedicated for road purposes, together with that part of the  aforesaid Northeast
Fractional 1/4 Section 36 and that part of the aforesaid Northwest Fractional
1/4 of Section 31 lying East of the aforesaid meander lines and West of the
Westerly boundary of Lake Michigan.  Containing 193.8592 acres (8,444,507 Sq.
Ft.) more or less of land gross to the Westerly boundary of Lake Michigan,
166.9345 acres (7,271,667 Sq. Ft.) more or less of land net to said meander
lines.  Subject to riparian rights, covenants, conditions, restrictions and
easements of record.




Area "B"

Being part of the Southeast 1/4 Section 36, Town 5, Range 22 East and the
Southwest Fractional 1/4 of Section 31, Town 5 North, Range 23 East, City of Oak
Creek, Milwaukee County, Wisconsin, bounded and described as follows:




Beginning at the Northeast corner of the aforesaid Southeast 1/4 of Section 36;
thence N89°11'23"E along the North line of the aforesaid Southwest Fractional
1/4 of Section 31, 702.85 feet to a meander corner on said North line; thence
S20°44'41"E along a meander line, 2795.19 feet to a meaner corner on the South
line of the aforesaid Southwest Fractional 1/4 of  Section 31; thence
S89°12'43"W along said South line, 1655.56 feet to the Southeast corner of





EXHIBIT A







the aforesaid Southeast 1/4 of Section 36; thence S89°13'29"W along the South
line of said Southeast 1/4, 1346.79 feet to the Easterly line of the Chicago and
North Western Transportation Company right-of-way; thence N21°17'33"W along said
Easterly line, 750.00 feet; thence continuing along said Easterly line,
N51°17'33"W, 100 feet; thence continuing along said Easterly line, N21°17'33"W,
2009.95 feet to a point on the North line of the aforesaid Southeast 1/4 of
Section 36; thence N89°44'16"E along said North line, 2389.50 feet to the point
of beginning, excepting the Northerly 33 feet West of the meander corner
dedicated for road purposes, together with that part of the aforesaid Southwest
Fractional 1/4 of Section 31 lying East of the aforesaid meander line and West
of the Westerly boundary of Lake Michigan. Containing 241.3945 acres (10,515,143
Sq. Ft.) more or less of land gross to the Westerly boundary of Lake Michigan,
182.5011 acres (7,949,748 Sq. Ft.) more or less of land net to said meander
line.  Subject to riparian rights, covenants, conditions, restrictions and
easements of record.




Area "C"

Being part of the Northeast 1/4 of Section 1, Town 4 North, Range 22 East and
the North Fractional 1/2 of Section 6, Town 4 North, Range 23 East, Town of
Caledonia, Racine County, Wisconsin, bounded and described as follows:




Beginning at the Northeast corner of the aforesaid Northeast 1/4 of Section 1;
thence N89°12'43"E along the North line of the aforesaid North Fractional 1/2 of
Section 6, 1655.55 feet to a meander corner on said North line; thence
S20°46'04"E along a meander line, 1472.36 feet to a point on the North line of
the South 80 acres of said North Fractional 1/2 of Section 6; thence S85°31'53"W
along said North line, 2162.64 feet to a point on the East line of the aforesaid
Northeast 1/4 of Section 1, said point being 1522.57 feet South of the Northeast
corner of the aforesaid Northeast 1/4 of Section 1 as measured along said East
line; thence S00°48'20"E along said East line, 1119.17 feet to the Southeast
corner of said Northeast 1/4 of Section 1; thence N88°30'37"W along the South
line of said Northeast 1/4 of Section 1, 419.49 feet to a point on the Easterly
line of the Chicago and North Western Transportation Company right-of-way;
thence N21°17'33"W along said Easterly line, 2684.25 feet; thence continuing
along said Easterly line, N68°42'27"E, 50.00 feet; thence continuing along said
Easterly line, N21°17'33"W, 100.00 feet to a point on the North line of said
Northeast 1/4 of Section 1; thence N89°13'29"E along said North line, 1346.79
feet to the point of beginning, together with that part of the aforesaid North
Fractional 1/2 of Section 6 lying East of the aforesaid meander line, North of
the aforesaid North line of the South 80 acres and West of the Westerly boundary
of Lake Michigan.  Containing 139.1991 acres (6,063,511 Sq. Ft.) more or less of
land gross to the Westerly boundary of Lake Michigan, 118.7895 acres (5,174,472
Sq. Ft.) more or less of land net to said meander line. Subject to riparian
rights, covenants, conditions, restrictions and easements of record.




Area "D"

Being part of the Southeast 1/4 of Section 1, Town 4 North, Range 22 East and
the South Fractional 1/2 of Section 6, Town 4 North, Range 23 East, Town of
Caledonia, Racine County, Wisconsin, bounded and described as follows:




Beginning at the Northeast corner of the aforesaid Southeast 1/4 of Section 1;
thence N85°31'53"E along the North line of the aforesaid South Fractional 1/2 of
Section 6, 2560.72 feet to a meander line intersecting said North line; thence
S20°46'04"E along said meander line, 292.10 feet to a meander corner on the
North and South 1/4 line of said South Fractional 1/2 of Section 6; thence
S30°47'21"E along a meander line, 2627.79 feet to a meander corner on the





EXHIBIT A







South line of said South Fractional 1/2 of Section 6; thence S85°36'59"W along
said South line, 1329.18 feet to the South of said South Fractional 1/2 of
Section 6; thence N00°28'53"W along the aforesaid North and South 1/4 line,
1791.96 feet to the South line of the North 12.82 chains of Southwest 1/4 of
said Section 6; thence S85°31'53"W along said South line of the North 12.82
chains, 2647.20 feet to the Easterly line of Tax Key No. 06-013-000, said
Easterly line also being the Westerly line of Certified Survey map No. 1189;
thence S21°16'53"E along said Easterly line, 1832.97 feet to an iron pipe found
and the North line of Seven Mile Road; thence S85°31'53"W along said North line,
104.47 feet to the Easterly line of the Chicago and North Western Transportation
Company right-of-way; thence N21°16'53"W along said Easterly line, 2762.36 feet
to a point on the North line of the aforesaid Southeast 1/4 of Section 1; thence
S88°30'37"E along said North line, 419.49 feet to the point of beginning,
together with that part of the aforesaid South Fractional 1/2 of Section 6 lying
East of the aforesaid meander lines and West of the Westerly boundary of Lake
Michigan. Containing 128.6296 acres (5,603,106 Sq. Ft.) more or less of land
gross to the Westerly boundary of Lake Michigan, 96.4971 acres (4,203,413 Sq.
Ft.) more or less of land net to said meander line. Subject to riparian rights,
covenants, conditions, restrictions and easements of record.




Area "E"

Being part of the Northwest 1/4 of the Northwest 1/4 of Section 7, Town 4 North,
Range 23 East, Town of Caledonia, Racine County, Wisconsin, bounded and
described as follows:




Commencing at the Northwest corner of the aforesaid Northwest 1/4 of Section 7;
thence N85°31'54"E along the North line of said Northwest 1/4 of Section 7,
469.66 feet to a point on the Westerly line of the Chicago and North Western
Transportation Company right-of-way; thence S21°21'16"E along said Westerly
line, 34.49 feet to a point on the South line of Seven Mile Road, said point
also being the point of beginning; thence continuing S21°21'16"E along said
Westerly line, 767.80 feet; thence S85°31'54"W, 717.72 feet; thence N00°53'05"W,
parallel to and 33.00 feet East of (as measured at right angles to) the West
line of the aforesaid Northwest 1/4 of Section 7, 736.14 feet to a point on the
aforesaid South line of Seven Mile Road, thence N85°31'54"E along said South
line, 448.68 feet to the point of beginning.   Containing 9.8364 acres (428,473
Sq. Ft.) more or less of land. Subject to covenants, conditions, restrictions
and easements of record.




Area "F"

Being part of the Northeast 1/4 of Section 12, Town 4 North, Range 22 East, Town
of Caledonia, Racine County, Wisconsin, bounded and described as follows:




Commencing at the Northeast corner of the aforesaid Northeast 1/4 of Section 12;
thence S00°53'05"E along the East line of said Northeast 1/4 of Section 12,
144.60 feet; thence N88°40'57"W parallel to the North line of said Northeast 1/4
of Section 12, 33.02 feet to the point of beginning; thence S00°53'05"E parallel
to and 33.00 feet West of (as measured at right angles to) the aforesaid East
line of the Northeast 1/4 of Section 12, 624.60 feet; thence N88°40'57"W, 193.50
feet; thence N00°53'05"W, 624.60 feet; thence S88°40'57"E, 193.50 feet to the
point of beginning. Containing 2.7725 acres (120,768 Sq. Ft.) more or less of
land. Subject to covenants, conditions, restrictions and easements of record.




Area "G"

Being part of the Southeast 1/4 of Section 1, Town 4 North, Range 22 East and
part of the Southwest 1/4 of Section 6, Town 4 North, Range 23 East, Town of
Caledonia, Racine County, Wisconsin, bounded and described as follows:





EXHIBIT A










Commencing at the Southeast corner of the aforesaid Southeast 1/4 of Section 1;
thence N88°40'57" W along the South line of said Southeast 1/4 of Section 1,
572.27 feet; thence N01°19'03" E, 33.00 feet to a point on the North line of
Seven Mile Road (North line being 33.00 feet North of, as measured at right
angles to, the South line of said Southeast 1/4 of Section 1 and the South line
of said Southwest 1/4 of Section 6), said point also being the point of
beginning; thence continuing N01°19'03" E along a West line of Tax Key No.
01-057-003, 308.00 feet; thence N88°40'57" W along a South line of Tax Key No.
01-057-003, 380.02 feet; thence S01°19'03"W along the East line of Tax Key No.
01-053-000, 63.00 feet to an iron rod found; thence N88°40'57"W along the South
line of Tax Key No. 01-053-000, 260.72 feet to a point on the Easterly line of
Douglas Avenue (S.T.H. "32"), thence Northwesterly along said Easterly line and
the arc of a curve to the left, 150.68 feet, radius of 5763.45 feet and a chord
bearing N24°51'09"W, 150.68 feet; thence continuing along said Easterly line
N24°15'37"W, 1007.43 feet to the North line of the South 1/2 of the aforesaid
Southeast 1/4 of Section 1; thence S88°35'47"E along said North line, 1653.44
feet to a point on the Westerly line of the Chicago and North Western
Transportation Company right-of-way; thence S21°16'53"E along said Westerly
line, 1343.29 feet to a point on the aforesaid North line of Seven Mile Road;
thence South 85°31'53" W along said North line, 459.22 feet; thence continuing
along said North line, N88°40'57" W, 570.61 feet to the point of beginning.
Containing 43.5668 acres (1,897,771 Sq. Ft.) more or less of land. Subject to
covenants, conditions, restrictions and easements of record.




Area "H"

Being part of the Southeast 1/4 of Section 1, Town 4 North, Range 22 East, Town
of Caledonia, Racine County, Wisconsin, bounded and described as follows:




Commencing at the Northwest corner of the aforesaid Southeast 1/4 of Section 1;
thence S00°45'44"E along the West line of said Southeast 1/4 of Section 1, 3.23
feet to a point on the Westerly line of Douglas Avenue (S.T.H. "32"), said point
being the point of beginning; thence S38°23'59"E along said Westerly line,
742.73 feet; thence S53°34'18"W along the Northerly line of Lot 1, Certified
Survey Map No. 1833, 354.24 feet; thence S36°25'42"E along the Westerly line of
said Lot 1, 399.14 feet; thence N53°34'18"E along the Southerly line of said Lot
1, 343.76 feet to a point on the aforesaid Westerly line of Douglas Avenue;
thence Southeasterly along said Westerly line and the arc of a curve to the
right, 226.22 feet, radius of 2257.00 feet and a chord bearing S27°07'52"E,
226.12 feet; thence continuing along said Westerly line S24°15'35"E, 254.24 feet
to an iron rod found; thence N88°35'47"W along the South line of the North 1/2
of the aforesaid Southeast 1/4 of Section 1, 880.20 feet to an iron rod found;
thence N00°45'44"W along the aforesaid West line of the Southeast 1/4 of Section
1, 1321.01 feet to the point of beginning. Containing 11.6507 acres (507,506 Sq.
Ft.) more or less of land. Subject to covenants, conditions, restrictions and
easements of record.







Area "J"

Being part of the Northeast 1/4 and the Northwest 1/4 of Section 1, Town 4
North, Range 22 East, Town of Caledonia, Racine County, Wisconsin, bounded and
described as follows:




Beginning at the Northwest corner of the aforesaid Northeast 1/4 of Section 1;
thence N89°39'50"E along the North line of the said Northeast 1/4 of Section 1,
22.27 feet to the Southwest corner of the Southeast 1/4 of Section 36, Town 5
North, Range 22 East, City of Oak Creek, Milwaukee County, Wisconsin; thence
continuing on said North line, N89°13'29"E, 1125.71 feet to a point on the
Westerly line of the Chicago and North Western Transportation





EXHIBIT A







Company right-of-way; thence S21°17'33"E along said Westerly line, 2798.39 feet
to a point on the South line of said Northeast 1/4 of Section 1; thence
N88°30'37"W along said South line, 2023.93 feet to a point on the Easterly line
of Douglas Avenue (S.T.H. "32"); thence N38°21'36"W along said Easterly line,
1680.96 feet; thence Northwesterly along said Easterly line and the arc of a
curve to the left, 176.96 feet, radius of 5763.00 feet with a chord bearing
N39°21'44" W, 176.95 feet; thence N36°51'12"W along said Easterly line, 258.94
feet, thence continuing along said Easterly line, N43°09'12"W, 155.19 feet,
thence continuing along said Easterly line, N47°56'12"W, 382.34 feet; thence
continuing along said Easterly line, N44°36'55"W, 697.01 feet to a point on the
North line of the aforesaid Northwest 1/4 of Section 1; thence N89°39'50"E along
said North line, 2049.83 feet to the point of beginning. Containing 149.6117
acres (6,517,086 Sq. Ft.) more or less of land. Subject to covenants,
conditions, restrictions and easements of record.




Area "K"

Being part of the Southeast 1/4 and the Southwest 1/4 of Section 36, Town 5
North, Range 22 East, City of Oak Creek, Milwaukee County, Wisconsin, bounded
and described as follows:




Commencing at the Northwest corner of the aforesaid Southeast 1/4 of Section 36;
thence S00°42'13"E along the West line of said Southeast 1/4 of Section 36,
24.75 feet to a point on the South line of East Elm Road, said point also being
the point of beginning; thence continuing on said West line of the Southeast 1/4
of Section 36 and said South line of East Elm Road, S00°42'13"E, 8.25 feet;
thence continuing on said South line, N89°44'16"E, 143.35 feet to a point on the
Westerly line of the Chicago and North Western Transportation Company
right-of-way; thence S21°17'33"E along said Westerly line, 2793.51 feet to a
point on the South line of said Southeast 1/4 of Section 36; thence S89°13'29"W
along said South line, 1125.71 feet to the Southwest corner of said Southeast
1/4 of Section 36; thence S89°39'50"W along the South line of the aforesaid
Southwest 1/4 of Section 36, 22.27 feet to the Northwest corner of the Northeast
1/4 of Section 1, Town 4 North, Range 22 East, Town of Caledonia, Racine County,
Wisconsin; thence continuing S89°39'50"W along said South line, 2049.83 feet to
a point on the Easterly line of South Chicago Road (S.T.H. "32"), said Easterly
line is 33.0 feet Easterly of (as measured at right angles to) the reference
line described in Document No. 6669080; thence N44°36'55"W along said Easterly
line, 25.21 feet; thence continuing along said Easterly line and the arc of a
curve to the right, 1436.73 feet, radius of 1730.06 feet and a chord bearing
N20°49'29.5"W, 1395.80 feet to a point on the North line of the South 1/2 of the
Southwest 1/4 of said Section 36, said North line also being the South line of
lands conveyed by Deed recorded in Volume 118 of Deeds at page 607; thence
N89°40'13"E along said North line, 214.19 feet; thence N06°26'53"E along the
East line of said Deed, 204.93 feet; thence S89°40'13"W along the North line of
said Deed, 214.50 feet to a point on the aforesaid Easterly line of South
Chicago Road; thence Northeasterly along said easterly line and the arc of a
curve to the right, 142.66 feet, radius of 1730.06 feet and a chord bearing
N12°07'05"E, 142.62 feet; thence continuing along said Easterly line,
N14°28'49"E, 367.90 feet; thence continuing along said Easterly line and the arc
of a curve to the left, 611.60 feet, radius of 3307.05 feet and a chord bearing
N09°10'56"E, 610.73 feet to a point on the South line of East Elm Road; thence
N89°40'36"E along said South line, 726.76 feet; thence S00°42'24"E along the
West line of lands conveyed by Deed in Reel 630 of Deeds at image 1338-1339,
363.00 feet; thence N89°40'36"E along the South line of said Deed, 900.00 feet;
thence N00°42'24"W along the East line of said Deed, 363.00 feet to a point on
the aforesaid South line of East Elm Road; thence N89°40'36"E along said South
line, 684.93 feet to the point of beginning. Containing 176.2727 acres
(7,678,439 Sq. Ft.) more or less of land. Subject to covenants, conditions,
restrictions and easements of record.




Area "L"





EXHIBIT A







Being all that part of Lots 1, 2, 3 and 4, Block 16, Oak View Subdivision No. 3,
located in the Northwest 1/4 of Section 36, and that part of the Northeast
Fractional 1/4 of Section 36, all in Town 5 North, Range 22 East, City of Oak
Creek, Milwaukee County, Wisconsin, bounded and described as follows:




Commencing at the Southeast corner of the aforesaid Northwest 1/4 of Section 36;
thence N00°40'16"W along the East line of said Northwest 1/4 of Section 36,
33.00 feet to a point on the North line of East Elm Road, said point also being
the point of beginning; thence continuing N00°40'16"W along said East line of
the Northwest 1/4 of Section 36 and said North line of East Elm Road, 42.00
feet; thence continuing along said North line, S89°40'36"W, 474.12 feet to the
West line of the aforesaid Lot 4; thence N00°20'19"W along said West line,
200.00 feet to an iron pipe found and the North line of the said Lot 4; thence
N89°40'36"E along the North line of the aforesaid Lots 1, 2, 3 and 4, 472.96
feet to the aforesaid East line of the Northwest 1/4 of Section 36; thence
N00°40'16"W along said East line, 71.94 feet to a point on the Westerly line of
the Chicago and North Western Transportation Company right-of-way; thence
S21°17'33"E along said Westerly line, 336.34 feet to a point on the aforesaid
North line of East Elm Road; thence S89°44'16"W along said North line, 118.46
feet to the point of beginning. Containing 2.6011 acres (113,303 Sq. Ft.) more
or less of land. Subject to covenants, conditions, restrictions and easements of
record.




Area "M"

Being part of the Southeast 1/4 of the Southeast 1/4 of Section 35 and part of
the Southwest 1/4 of the Southwest 1/4 of Section 36, all in Town 5 North, Range
22 East, City of Oak Creek, Milwaukee County, Wisconsin, bounded and described
as follows:




Commencing at the Southeast corner of the aforesaid Southeast 1/4 of Section 35;
thence S89°23'03"W along the South line of said Southeast 1/4 of Section 35,
1311.215 feet; thence N01°00'36"W along the West line of the East 1/2 of said
Southeast 1/4 of Section 35, 24.75 feet to a point on the North line of County
Line Road (North line being 24.75 feet North of, as measured at right angles to,
the South line of said Southeast 1/4 of Section 35 and the South line of said
Southwest 1/4 of Section 36), said point also being the point of beginning;
thence continuing N01°00'36"W along said West line, 1301.17 feet; thence
N89°23'43"E along the North line of the South 1/2 of said Southeast 1/4 of
Section 35, 1302.21 feet to a point on the Westerly line of South Chicago Road
(S.T.H. "32"), said Westerly line is 33.0 feet Westerly of (as measured at right
angles to) the reference line described in Document No. 6669080; thence
Southeasterly along said the Westerly line and the arc of a curve to the left,
1415.39 feet, radius of 1796.06 feet with a chord bearing S19°43'56"E, 1379.05
feet; thence S89°39'50"W along the aforesaid North line of County Line Road,
433.44 feet; thence continuing along said North line, S89°23'03"W, 1311.52 feet
to the point of beginning. Containing 42.5762 acres (1,854,618 Sq. Ft.) more or
less of land. Subject to covenants, conditions, restrictions and easements of
record.




Area "A-B"

Being part of the Northeast Fractional 1/4 and the Southeast 1/4 of Section 36,
Town 5 North, Range 22 East and part of the Northwest Fractional 1/4 and the
Southwest Fractional 1/4 of Section 31, Town 5 North, Range 23 East, City of Oak
Creek, Milwaukee County, Wisconsin, bounded and described as follows:




A 66 foot wide strip of land, formerly known as East Elm Road, being the South
33 feet of said Northeast Fractional 1/4 of Section 36, the South 33 feet of
said Northwest Fractional 1/4 of





EXHIBIT A







Section 31, the North 33 feet of said Southeast 1/4 of Section 36, the North 33
feet of said Southwest Fractional 1/4 of Section 31; lying East of the East line
of the Chicago and North Western Transportation Company right-of-way. Containing
4.69 acres more or less of land. Subject to covenants, conditions, restrictions
and easements of record.







Area "D-1"

Being part of the Northeast 1/4 and the Northwest 1/4 of the Southwest 1/4 of
Section 6, Town 4 North, Range 23 East, Town of Caledonia, Racine County,
Wisconsin, bounded and described as follows:




Being the East 2007.70 feet of said Southwest 1/4 of Section 6, bounded on the
North by the South line of the North 12.82 chains (846.12 feet) of said
Southwest 1/4 of Section 6, bounded on the South by the North line of Parcel 3,
Certified Survey Map No. 1189, recorded in Volume 3 of Certified Survey Maps on
Pages 476-479 at the Registers Office of Racine County as Document No. 1214113.
Containing 4.81 acres more or less of land. Subject to covenants, conditions,
restrictions and easements of record.




Area "D-2"

Being part of the Northeast 1/4, Northwest 1/4, Southwest 1/4 and the Southeast
1/4 of the Southwest 1/4 of Section 6, Town 4 North, Range 23 East, Town of
Caledonia, Racine County, Wisconsin, bounded and described as follows:




Being all of Parcel 3, Certified Survey Map No. 1189, recorded in Volume 3 of
Certified Survey Maps on Pages 476-479 at the Registers Office of Racine County
as Document No. 1214113. Containing 33.14 acres more or less of land. Subject to
covenants, conditions, restrictions and easements of record.







Area "D-3"

Being part of the Southwest 1/4 and the Southeast 1/4 of the Southwest 1/4 of
Section 6, Town 4 North, Range 23 East, Town of Caledonia, Racine County,
Wisconsin, bounded and described as follows:




Being the South 14.64 chains (966.24 feet) of said Southwest 1/4 of Section 6,
lying East of the East line of the Chicago and North Western Transportation
Company right-of-way. Excepting therefrom the West 166 feet, being a 166 foot
wide strip of land lying East of, parallel and adjacent to said East line of the
Chicago and North Western Transportation Company right-of-way, further excepting
the South 33 feet for road purposes. Containing 44.98 acres more or less of
land. Subject to covenants, conditions, restrictions and easements of record.




Area "K-L"

Being part of the Southeast 1/4 of the Northwest 1/4, the Southwest 1/4 of the
Northeast 1/4, the Northwest 1/4 of the Southeast 1/4, the Northeast 1/4 of the
Southwest 1/4 of Section 36, Town 5 North, Range 22 East, City of Oak Creek,
Milwaukee County, Wisconsin, formerly known as East Elm Road, bounded and
described as follows:




Commencing at the Southwest corner of said Northwest 1/4 of Section 36; thence
N89°40’36”E along the South line of said Northwest 1/4 of Section 36, 2161.85
feet to a point S89°40’36”W,





EXHIBIT A







474.58 feet from the Southeast corner of said Northwest 1/4 of Section 36, said
point also being the point of beginning; thence N00°19’24”W, 75.00 feet to the
Southwest corner of Lot 4, Block 16, Oak View Subdivision No. 3; thence
N89°40’36”E along the South line of said Block 16, 474.12 feet; thence
S00°40’16”E along the East line of said Northwest 1/4 of Section 36, 42.00 feet;
thence N89°44’16”E along the South line of Tax Key No. 963-9995, 118.46 feet;
thence S21°17’33”E along the West line of the Chicago and North Western
Transportation Company right-of-way, 70.71 feet; thence S89°44’16”W along the
North line of Tax Key No. 996-9998, 143.35 feet; thence N00°42’13”W along the
East line of said Southeast 1/4 of Section 36, 8.25 feet; thence S89°40’36”W
along the North line of Tax Key No. 967-9999-001, 474.74 feet; thence
N00°19’24”W, 24.75 feet to the point of beginning. Containing 1.2848 acres
(55,964 Sq. Ft.) more or less of land. Subject to covenants, conditions,
restrictions and easements of record.




Corridor South of 7 Mile Road (not shown on diagram)

All that part of the Northwest One-quarter of Section Numbered Seven (7),
Township Numbered Four (4) North, Range Numbered Twenty-three (23) East,
described as follows:  Commencing at the point where the North line of said
Section Seven (7) intersects the East line of the railway right of way, One
Hundred (100) feet in width of the Chicago and Northwestern Railway Company;
running thence Southeasterly on said East line of said One Hundred (100) foot
right of way to the South line of the Northwest One-quarter of said Section
Seven (7); thence East on said South line to a point, which point is One Hundred
(100) feet distant Northeasterly from the East line of said railway right of
way, One Hundred (100) feet in width, measured at right angles thereto; thence
Northwesterly on a line parallel to and One Hundred (100) feet distant from the
East line of said railway right of way,  One Hundred (100) feet in width to the
North line of said Section Seven (7); thence West on said North line to the
place of beginning.  Said land being in the Town of Caledonia, County of Racine,
State of Wisconsin.











EXHIBIT B







Legal Descriptions of Parcel 1, Parcel 2 and the Retained Land

[ex1016easement2004.gif] [ex1016easement2004.gif]





EXHIBIT B




Being part of the Northeast one-quarter of the Southeast one-quarter and the
Southeast one-quarter of the Northeast Fractional one-quarter of Section 36,
Town 5 North, Range 22 East, and part of the Southwest Fractional one-quarter of
the Northwest Fractional one-quarter and the Northwest Fractional one-quarter of
the Southwest Fractional one-quarter of Section 31, Town 5 North, Range 23 East,
all in the City of Oak Creek, Milwaukee County, Wisconsin; Parcel 1 and Parcel 2
of said Easement and Indemnification Agreement being bounded and described as
follows (see preceding diagram):




Parcel 1

Commencing at a meander corner located on the North line of the aforesaid
Southwest Fractional one-quarter of Section 31; thence South 89°11'23" West
along said North line, 702.85 feet to the Northeast corner of the aforesaid
Southeast one-quarter of Section 36 and the point of beginning; thence North
66°17'20" East, 927.86 feet; thence North 23°42'40" West, 77.15 feet; thence
North 66°17'20" East, 166.64 feet; thence South 23°42'40" East, 787.91 feet;
thence South 66°17'20" West, 1313.52 feet; thence North 68°42'40" West, 317.56
feet; thence North 23°42'40" West, 486.22 feet; thence North 66°17'20" East,
443.57 feet to the point of beginning, containing 24.8128 acres (1,080,846
square feet) more or less of land.  Subject to covenants, conditions,
restrictions and easements of record.




Parcel 2

Commencing at a meander corner located on the North line of the aforesaid
Southwest Fractional one-quarter of Section 31; thence South 89°11'23" West
along said North line, 702.85 feet to the Northeast corner of the aforesaid
Southeast one-quarter of Section 36 and the point of beginning; thence North
66°17'20" East, 927.86 feet; thence North 23°42'40" West, 77.15 feet; thence
North 66°17'20" East, 166.64 feet; thence North 23°42'40" West, 196.12 feet;
thence North 53°42'40" West, 625.32 feet; thence South 66°17'20" West, 877.47
feet; thence South 21°17'20" West, 492.06 feet; thence South 23°42'40" East,
466.87 feet; thence North 66°17'20" East, 443.57 feet to the point of beginning,
containing 25.1419 acres (1,095,182 square feet) more or less of land.  Subject
to covenants, conditions, restrictions and easements of record.




Retained Land

The Land as described in Exhibit A less and except Parcel 1 and Parcel 2 as
described above.








EXHIBIT C







Description of the New Common Facilities Easement Area


The Parties agree that the New Common Facilities Easement covers only those
portions of the Retained Land which are required and necessary for the ownership
and siting of the New Common Facilities.  The Parties will formalize a legal
description of the New Common Facilities Easement Area once specific metes and
bounds descriptions have been prepared.











EXHIBIT D







Description of the Access Easement Area




The Parties agree that the Access Easement Area covers only those portions of
the Retained Land which are necessary for ingress to Parcel 2 and the New Common
Facilities Easement Area from a publicly dedicated right-of-way, and egress from
Parcel 1 and the New Common Facilities Easement Area.  The Parties will
formalize a legal description of the Access Easement Area once specific metes
and bounds descriptions have been prepared.








EXHIBIT E










Environmental Responsibility Exclusions

NONE

















SCHEDULE 1.1

DEFINITIONS; INTERPRETATION

A.

Interpretation.  Unless a clear contrary intention appears:

(i)

the singular number includes the plural number and vice versa;

(ii)

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity or individually;

(iii)

reference to either gender includes the other gender;

(iv)

reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;

(v)

reference to any Law means such Law as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder and reference to any section or other
provision of any Law means that provision of such Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or re-enactment of such section or other provision;

(vi)

reference in this Agreement to any Preamble, Recital, Article, Section, Annex,
Schedule or Exhibit means such Article or Section thereof or Preamble, Recital,
Annex, Schedule or Exhibit thereto;

(vii)

“hereunder”, “hereof”, “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision thereof;

(viii)

“including” (and with the correlative meaning “include”) means including without
limiting the generality of any description preceding such term; and

(ix)

with respect to any rights and obligations of the Parties under this Agreement,
all such rights and obligations shall be construed to the extent permitted by
applicable Law.

B.

Computation of Time Periods.  For purposes of computation of periods of time
under this Agreement, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.











C.

Accounting Terms and Determinations.  Unless otherwise specified herein, all
terms of an accounting character used in this Agreement shall be interpreted,
all accounting determinations thereunder shall be made, and any financial
statements required to be delivered thereunder shall be prepared, in accordance
with GAAP.

D.

Coordination With Other Agreements.  If there is any conflict between this
Agreement and the Ground Lease, this Agreement and the Ground Lease shall be
interpreted and construed, if possible, so as to avoid or minimize such
conflict.

E.

Legal Representation of the Parties.  This Agreement was negotiated by the
Parties with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any Party shall not apply to any construction or interpretation hereof.

F.

If either MGE Power or WPPI elects not to participate in the ownership of Unit 2
and the New Common Facilities, this Agreement shall be interpreted as an
Agreement between and among the participating Party (either MGE Power or WPPI)
and WEPCO, as necessary to give reasonable effect to the provisions of the
Agreement, and all references to the non-participating Party should be
disregarded.

B.

Definitions.  Unless the context otherwise requires, the following defined terms
shall have the meanings ascribed to them below:

“Access Easement Area” has the meaning given to such term in Section 2.1(c)

“Access Easement” has the meaning given to such term in Section 2.1(c)

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with, such Person.  For purposes of this definition,
“control” (including, without correlative meanings, the terms “controlling,”
“under common control with” and “controlled by”), as used with respect to any
Person, means the direct or indirect ownership, or right to vote by contract or
otherwise, of more than fifty percent (50%) of the voting stock or other equity
interests of any Person.

“Agreement” has the meaning set forth in the Preamble.

“Annual Fee” has the meaning given to it in Section 4.1.

“Assignment of Easement” has the meaning given to such term in the Recitals.

“Business Day” shall mean any day on which commercial banks are not authorized
or required to close in Milwaukee, Wisconsin.

“Claims” shall mean liabilities, obligations, damages, losses, demands,
penalties, interest, fines, claims, actions, suits, judgments, settlements, and
reasonable costs, fees, expenses and disbursements (including reasonable legal
fees and expenses and costs of investigation) whether any of the foregoing be
founded or unfounded, of any kind and nature whatsoever.











“Collateral Lien” has the meaning given to such term in Section 8.5(a).

“Dispute” shall mean any controversy, claim or dispute of whatsoever nature or
kind between the Parties, arising out of or relating to this Agreement or the
validity, execution, performance, discharge, termination or breach hereof.

“Easements” has the meaning given to such term in Section 2.1.

“Elm Road Site” means, collectively, Parcel 2, the New Common Facilities
Easement Area and the Access Easement Area.   

“Encumbrances” has the meaning given to such term in Section 2.2(b).

“Environmental Claim” shall mean, with respect to any Person, any notice, claim,
administrative, regulatory or judicial action, suit, lien, judgment, demand or
other communication (whether written or oral) by any other Person alleging or
asserting such Person’s liability for investigatory costs, cleanup costs,
governmental response costs, damages to natural resources or other property,
personal injuries, fines or penalties arising out of, based on or resulting from
(a) the presence, or Release into the environment, of any Hazardous Material at
any location, whether or not owned by such Person, or (b) circumstances forming
the basis of any violation, or alleged violation, of any Environmental Law.

“Environmental Indemnitee” has the meaning given to such term in Section 6.2.

“Environmental Indemnitor” has the meaning given to such term in Section 6.2.

“Environmental Law” shall mean any and all Laws, now or hereafter in effect, and
any judicial or administrative judgment, relating to the environment, or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or toxic or hazardous substances or wastes into the
environment including ambient air, surface water, groundwater, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of pollutants, contaminants,
chemicals, or toxic or hazardous substances or wastes.

“ERGS SC” has the meaning given to such term in the Recitals.

“ERGS SC Facility Lease” has the meaning given to such term in the Recitals.

“Existing Common Facilities” means any and all facilities, components, equipment
and materials which are (a) utilized in support of the operation and maintenance
of the Existing Units and one or both of Unit 1 or Unit 2, (b) owned by WEPCO
and located on the Land and (c) in-place and operational prior to the initiation
of construction of Unit 2 and the New Common Facilities, as such facilities,
components, equipment and materials may be repaired from time to time.  

“Existing Encumbrances” means the encumbrances to title listed on Schedule 10.2
attached hereto and made a part hereof.  For the avoidance of doubt, for
purposes of this Agreement, Existing Encumbrances shall be deemed to also be
Permitted Encumbrances.











“Existing Units” shall mean the four (4) coal-based electric generating units
and one (1) gas-based electric generating unit, and related facilities,
currently located on the Retained Land.

“Financing Documents” means each agreement, document or instrument pursuant to
which a Unit 2 Owner or New Common Facilities Owner or one of their Affiliates
is provided construction and/or term debt financing and/or working capital
and/or other financing or refinancing in connection with Unit 2 or the New
Common Facilities and each other agreement, document or instrument delivered in
connection with any of the foregoing.




“Foreclosure Transfer”  has the meaning given to such term in Section 8.8.

“Government Approval” shall mean any authorization, consent, approval, license,
lease, ruling, permit, tariff, rate, certification, exemption, filing (except
any filing relating to the perfection of security interests), variance, claim,
order, judgment, decree, publication, notices to, declarations of or with or
registration by or with any Governmental Authority.




“Governmental Authority” shall mean any applicable federal, state, county,
municipal or other government, quasi-government or regulatory authority, agency,
board, body, commission, instrumentality, court or tribunal, or any political
subdivision of any thereof, or any arbitrator or panel of arbitrators.




“Grantee” shall mean either MGE Power or WPPI, and its successors and permitted
assigns.

“Gross Negligence” shall be determined by reference to Wisconsin common law
concepts of gross negligence, provided that no Party shall use the absence of a
gross negligence concept under Wisconsin law as a defense to a claim alleging
Gross Negligence or as a basis to substitute a standard other then Gross
Negligence where it is provided for in this Agreement.

“Ground Interest” has the meaning given to such term in the Recitals.

“Ground Lease” has the meaning given to such term in the Recitals.

“Ground Leases” shall mean the Ground Lease and the Ground Sublease.

“Ground Sublease” has the meaning given to such term in the Recitals.

“Hazardous Materials” shall mean, collectively, any petroleum or petroleum
product, asbestos in any form that is or could become friable, transformers or
other equipment that contain dielectric fluid containing levels of
polychlorinated biphenyls (PCB’s), hazardous waste, hazardous material,
hazardous substance, toxic substance, contaminant or pollutant, as defined or
regulated as such under any Environmental Law including the Resource
Conservation and Recovery Act, as amended, 42 U.S.C.  Section 6901 et seq., the
Comprehensive Environmental Response Compensation and Liability Act, as amended,
42 U.S.C.  Section 9601 et seq., or any similar state statute.  

“Indemnitee” has the meaning given to such term in Section 7.1.











“Indemnitor” has the meaning given to such term in Section 7.1.

“Land” has the meaning given to such term in the Recitals.

“Law” shall mean any statute, law regulation, ordinance, rule, judgment, order,
decree, permit, concession, grant, franchise, license, agreement, directive,
guideline, policy, requirement, or other governmental restriction or any similar
form of decision of or determination by, or any interpretation or administration
of any of the foregoing by, any Governmental Authority or judicial or
administrative body, whether now or hereafter in effect (including any
Environmental Law).

“Lenders” (and individually a “Lender”) shall mean the banks, bond and
commercial paper holders and/or financial institutions (together with their
administrative agents, collateral agents, depositary banks and other agents)
and/or other Persons which provide construction and/or term debt financing
and/or working capital and/or other financing or refinancing to a Unit 2 Owner
or New Common Facilities Owner or one of its Affiliates in connection with Unit
2 and/or the New Common Facilities or any portion thereof.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
charge, lease, easement, servitude, right of others, security interest or
encumbrance of any kind in respect of such property.




“MGE” has the meaning given to such term in the Recitals.

“MGE Facility Lease” has the meaning given to such term in the Recitals.

“MGE Power” has the meaning given to such term in the Preamble.

“New Common Facilities” has the meaning given to such term in the Recitals.

“New Common Facilities Easement” has the meaning given to such term in Section
2.1(b).

“New Common Facilities Easement Area” has the meaning given to such term in
Section 2.1(b).

“New Common Facilities O&M Agreement” shall mean that certain New Common
Facilities Operating and Maintenance Agreement by and among WEPCO, MGE and WPPI
for the New Common Facilities dated as of December 17, 2004.

“New Common Facilities Owners” means ERGS SC and each other Person that becomes
a New Common Facilities Owner in accordance with the terms and conditions of the
New Common Facilities Ownership Agreement.

“New Common Facilities Ownership Agreement” shall mean that certain New Common
Facilities Ownership Agreement dated as of December 17, 2004 among ERGS, MGE
Power and WPPI.











“O&M Agreements” shall mean the Unit 2 O&M Agreement and the New Common
Facilities O&M Agreement.

“Ownership Agreements” shall mean the Unit 2 Ownership Agreement and the New
Common Facilities Ownership Agreement.

“Parcel 1” means the land more particularly described in Exhibit B.

“Parcel 2” means the land more particularly described in Exhibit B.

“Party” and “Parties” have the meanings given to such terms in the Preamble.

“Permitted Encumbrances” shall mean:

(a)

Liens for taxes, assessments or governmental charges not due and delinquent;

(b)

Liens for taxes, assessments or governmental charges already due, but whose
validity or amount is being contested in good faith, by appropriate proceedings
initiated timely and diligently prosecuted, and for which adequate reserves in
accordance with GAAP are maintained against any adverse determination of such
contest or a bond in the full amount thereof has been posted;

(c)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business or incident to the construction
or improvement of such property in respect of obligations which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith, by appropriate proceedings initiated timely and diligently prosecuted,
and for which adequate reserves in accordance with GAAP are maintained against
any adverse determination of such contest or a bond in the full amount thereof
has been posted;

(d)

easements, rights of way, reservations, restrictions, covenants, party-wall
agreements, agreements for joint or common use, landlords’ rights of distraint
and other similar encumbrances affecting such property, granted in the ordinary
course of business, which in the aggregate are not material in amount and which
do not in the aggregate materially detract from the value of such property
subject thereto or impair the use of such property for the purposes for which it
is held;

(e)

court proceedings affecting such property, provided the execution or other
enforcement thereof is effectively stayed and the Claims secured thereby are
being contested in good faith, by appropriate proceedings initiated timely and
diligently prosecuted, and for which adequate reserves in accordance with GAAP
are maintained against any adverse determination of such contest or a bond in
the full amount thereof has been posted;

(f)

Minor defects and irregularities in title to such property, which do not in the
aggregate materially impair the value of such property or the use of such
property for the purposes for which it is held;











(g)

Liens arising in connection with Liens pursuant to the Security Documents, if
any;

(h)

The Ground Leases;

(i)

The Encumbrances; and

(j)

The Existing Encumbrances.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a joint-stock company, a trust, an unincorporated
organization or any government or political subdivision thereof.




“Prudent Utility Practice” shall mean, at a particular time: (a) any of the
practices, methods and acts engaged in or approved by a significant portion of
the United States electric power generating industry prior to such time; or (b)
any of the practices, methods and acts which, in the exercise of reasonable
judgment in light of the facts known at the time the decision was made, could
have been expected to accomplish the desired result at a reasonable cost
consistent with applicable Law and good business practices, reliability, safety
and expedition; provided that “Prudent Utility Practice” is not intended to be
limited to the optimum practice, method or act to the exclusion of all others,
but rather to be a spectrum of possible practices, methods or acts having due
regard for, among other things, manufacturers’ warranties and the requirements
of Governmental Authority and any applicable agreement.  

“Release” shall mean any “release” as such term is defined in 42 U.S.C.  § 9601
(22) or any successor statute.

“Retained Land” shall mean the Land less and except Parcel 1 and Parcel 2.

“Secured Lender” has the meaning given to such term in Section 8.5.

“Security Documents” shall mean all security agreements, pledges, consents and
other security documents, if any, granting Liens to the Lenders to secure the
obligations and liabilities of a Unit 2 Owner or New Common Facilities Owner
under the Financing Documents, if any.




“Site Improvements” means any modifications, alterations, additions or
improvements to Parcel 1 as are considered necessary or desirable in the
construction, use, operation and maintenance of Unit 2 and the New Common
Facilities; provided that no Site Improvement shall cause Unit 2 or the New
Common Facilities to become “limited use” property, within the meaning of Rev.
Proc. 2001-28, 2001-19 I.R.B. 1156, and provided, further, that all Site
Improvements shall be constructed in a good and workmanlike manner, in
compliance with applicable Law.  The term “Site Improvements” shall expressly
exclude Unit 2, the New Common Facilities and modifications, alterations,
additions or improvements to Unit 2 or the New Common Facilities or to any
components or replacement components thereof, and the terms “Unit 2” and “New
Common Facilities” shall expressly exclude the Site Improvements.  

“Term” means the term of this Agreement as provided in Article V.

“Unit 1” shall mean the approximately 615 MW net nominal base load supercritical
pulverized coal electric generating facility, including all facilities,
components, equipment and materials contained therein and all improvements
thereto to be constructed on Parcel 1.

“Unit 2” has the meaning given to such term in the Recitals.

“Unit 2 O&M Agreement” shall mean that certain Operating and Maintenance
Agreement by and among WEPCO, MGE, and WPPI for Elm Road Generating Station Unit
2 dated as of December 17, 2004.

“Unit 2 Owners” means ERGS SC and each other Person that becomes a Unit 2 Owner
in accordance with the terms and conditions of the Unit 2 Ownership Agreement.

“Unit 2 Ownership Agreement” has the meaning given to such term in the Recitals.

“Unit 2 Parcel Easement” has the meaning given to such term in Section 2.1(a).

“WEPCO” has the meaning given to it in the Preamble.

“WEPCO’s Lender” shall mean a bank, bond and commercial paper holder or
financial institution (together with its administrative agents, collateral
agents, depositary banks and other agents) and/or another Person which provides
construction and/or term debt financing and/or working capital and/or other
financing or refinancing to WEPCO.

“WPPI” has the meaning given to it in the Preamble.














SCHEDULE 4.2

SITE PREPARATION COSTS




IO Number

Activity Description

Tracts Impacted

     

    Parcel 1

Parcel 2

Common Easement Area

Current Estimate (October 2004)

Unit 1 Cost Estimate

Unit 2 Cost Estimate

Unit 1 Percentage of Costs

Unit 2 Percentage of Costs

1003285

Utility Relocation Engineering and Design

X

X

X

$160,323

$67,338

$67,338

42%

42%

1003286

Street lighting, transformer and 24.9kV modifications by Electric Operations

X

X

 

$1,876,000

$938,000

$938,000

50%

50%

1003287

Relocate fiber optic and telephone lines to switchyard

 

 

X

$75,534

$19,642

$19,642

26%

26%

1003288

Relocate 138kV, 230kV and 345kV transmission lines in the new coal handling area

 

 

X

$1,957,424

$509,013

$509,013

26%

26%

1003289

Relocate fiber optic line from the bowl

X

X

 

$126,000

$63,000

$63,000

50%

50%

1003290

Relocate telephone line running along Elm Road west of the bowl excavation

X

X

 

$191,258

$95,629

$95,629

50%

50%

1003291

Relocate potable water line from the bowl

X

X

 

$685,000

$342,500

$342,500

50%

50%

1003292

Raise sewer manholes east of the RR tracks

 

 

X

$3,000

$780

$780

26%

26%

1003293

Upgrade potable water line to the existing Car Dumper (rolled into order
1003291)

 

 

 

 

 

 

 

 

1003294

Relocate the LNG facility drain line to Lake (rolled into 1003291)

 

 

 

 

 

 

 

 

1003295

Clear the JM Building and north lay down and rail loop areas.

X

X

 

$10,116

$5,058

$5,058

50%

50%

1003296

Relocate or abandon North and South Landfill collection system monitoring wells

 

 

X

$16,500

$4,291

$4,291

26%

26%

1003297

Retire the LWA Scale House (REMOVAL)

 

 

X

$31,362

$8,155

$8,155

26%

26%

1003298

Relocate 16" and 10" natural gas laterals

 

 

X

$1,600,000

$416,068

$416,068

26%

26%

1003719

Remove north fly ash scale from the bowl area (REMOVAL)

X

X

 

$44,000

$22,000

$22,000

50%

50%

1003720

Provide temporary facilities for displaced We Energies staff, to include
guardhouses

 

 

X

$16,500

$4,291

$4,291

26%

26%

1003721

Relocate south fly ash scale to allow rail loop construction

 

 

X

$110,553

$28,748

$28,748

26%

26%

1003750

Allowance for Unforeseen Utility Relocations (scope is to be determined - will
not be spent unless necessary)

 

 

X

$800,000

$208,034

$208,034

26%

26%

1003718

Demolish existing coal dock equipment to allow new dock construction (REMOVAL).
 

X

X

 X

$1,625,000

$682,583

$682,583

42%

42%

 

         

 

         

 

         

 

   

Total Costs:

$9,328,570

$3,415,070

$3,415,070

  














SCHEDULE 8.2

FORM OF NON-DISTURBANCE AGREEMENT




SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT




This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”),
dated as of ____  __, 200_, made by and among WISCONSIN ELECTRIC POWER COMPANY,
a Wisconsin corporation, having a principal place of business at 333 W. Everett
Street, Milwaukee, Wisconsin, 53203 (“WEPCO”), MGE POWER ELM ROAD, LLC, a
Wisconsin limited liability company with an address at [__________],
[__________] (“MGE Power”) and WISCONSIN PUBLIC POWER INC. a Wisconsin municipal
electric company with an address at [__________], [__________] (“WPPI”; MGE
Power and WPPI, collectively “Easement Grantee”) and [__________], a
[____________] with an address at [__________], [__________] (the “Mortgagee”),




WITNESSETH:




WHEREAS, WEPCO has heretofore executed and delivered to Mortgagee the following
security instruments (collectively, the “Mortgage”):  [List of mortgage
documents to be inserted here], recorded in Book ___, Page ___, in the records
of ___________, Wisconsin and encumbering the property described therein located
in Milwaukee County and Racine County, respectively, (“Mortgaged Premises”) to
secure payment of the indebtedness described therein; and




WHEREAS, WEPCO and Easement Grantee made and entered into that certain Easement
and Indemnification Agreement dated the ___ day of ________, 2004 (the “Easement
Agreement”), with respect to certain premises described on Exhibit A thereof
(the “Easement Area”); and




WHEREAS, the parties hereto desire to enter into certain agreements with respect
to the Mortgage and the Easement Agreement, as set forth herein;




NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
agree as follows:




1.

Subordination.  Subject to the terms of this Agreement, the Easement Agreement
is and shall at all times remain, subject and subordinate to the Mortgage and to
all renewals, modifications, consolidations, replacements and extensions
thereof.




2.

Existence of Easement Agreement.  Neither a foreclosure of the Mortgage, entry
by the Mortgagee, nor any other action by the Mortgagee with respect to the
Mortgage will affect the continued existence of the Easement Agreement, or the
rights and obligations of Easement Grantee thereunder.




3.

Nondisturbance.  Except as is otherwise provided in this Agreement, if the
interest of WEPCO under the Easement Agreement shall be acquired by Mortgagee,
by reason of exercise of the power of sale or the foreclosure of the Mortgage or
other proceedings brought to enforce the rights of the holder thereof, whether
by deed in lieu of foreclosure or by any other method, so long as Easement
Grantee is not in default of its obligations under the Easement Agreement beyond
all available cure periods, Easement Grantee shall peaceably and quietly have,
hold and enjoy the Easement Area and the appurtenant rights thereto for the full
term of the Easement Agreement, as the same may be extended or earlier
terminated in accordance with the provisions of the Easement Agreement, subject
to the terms, covenants, conditions, provisions, and agreements of the Easement
Agreement.




4.

Attornment.  Easement Grantee shall attorn to Mortgagee, as fee owner, that
attornment to be effective and self-operative without the execution of any other
instruments on the part of either party upon receipt by Easement Grantee of
notice of Mortgagee’s succeeding to the interest of WEPCO under the Easement
Agreement, and the Easement Agreement shall continue in full force and effect in
accordance with its terms between Easement Grantee, as grantee thereunder, and
Mortgagee, as grantor.




5.

Mortgagee Covenants.  In consideration of the foregoing agreements of Easement
Grantee, Mortgagee agrees that, so long as Easement Grantee is not in material
default of the terms of the Easement Agreement beyond all available cure
periods, it will not join or name Easement Grantee as party in any proceedings
to foreclose the Mortgage unless applicable law requires Easement Grantee to be
made a party thereto as a condition to proceeding against WEPCO or prosecuting
such rights and remedies, it will not disturb Easement Grantee’s possession of
the Easement Area under the Easement Agreement upon Mortgagee’s coming into
possession of or acquisition of title to all or any portion of the Mortgaged
Premises as a result of a foreclosure or other enforcement of the Mortgage, or
as a result of any other means, it will accept the attornment of Easement
Grantee, and subject to the limitations contained in this Agreement, it will
assume and perform, (but only while owner or in possession or control of all or
any portion of the Mortgaged Premises) all of WEPCO’s obligations under the
Easement Agreement, except as otherwise provided in this Agreement.




6.

Limitation of Liability.  Notwithstanding anything to the contrary in the
Easement Agreement or the Mortgage, if Mortgagee succeeds to the interest of
WEPCO under the Easement Agreement, Mortgagee shall not be liable for or bound
by any of the following matters:




a.

Claims Against WEPCO.  Any offset right that Easement Grantee may have against
WEPCO relating to any event or occurrence before the date of attornment,
including any claim for damages of any kind whatsoever as the result of any
breach by WEPCO that occurred before the date of attornment unless Easement
Grantee shall have given notice of the event or circumstance giving rise to the
offset right to Mortgagee.  (The foregoing shall not limit either (i) Easement
Grantee’s right to exercise against WEPCO any offset right otherwise available
to Easement Grantee because of events occurring after the date of attornment, or
(ii) Mortgagee’s obligation to correct any conditions that existed as of the
date of attornment and violate Mortgagee’s obligations as grantor under the
Easement Agreement.)




b.

Prepayments.  Any payment of the Annual Fee that Easement Grantee may have made
to WEPCO more than one year before the date such Annual Fee was first due and
payable under the Easement Agreement with respect to any period after the date
of attornment other than, and only to the extent that, the Easement Agreement
expressly required such a prepayment.




c.

Modification, Amendment or Waiver.  Any modification or amendment of the
Easement Agreement hereafter made without Mortgagee’s written consent, which
materially adversely affects Mortgagee’s rights, duties or obligations under
this Agreement.




7.

Exculpation of WEPCO.  Notwithstanding anything to the contrary in this
Agreement or the Easement Agreement, upon any attornment pursuant to this
Agreement the Easement Agreement shall be deemed to have been automatically
amended to provide that Mortgagee’s obligations and liability under the Easement
Agreement shall never extend beyond Mortgagee’s (or its successors’ or assigns’)
interest, if any, in the Easement Area from time to time, including insurance
and condemnation proceeds, interest in the Easement Agreement, and the proceeds
from any sale or other disposition of WEPCO’s property by Mortgagee
(collectively, “Mortgagee’s Interest”).  Easement Grantee shall look exclusively
to Mortgagee’s Interest (or that of its successors and assigns) for payment or
discharge of any obligations of Mortgagee under the Easement Agreement as
affected by this Agreement.  If Easement Grantee obtains any money judgment
against Mortgagee with respect to the Easement Agreement or the relationship
between Mortgagee and Easement Grantee, then Easement Grantee shall look solely
to Mortgagee’s Interest (or that of its successors and assigns) to collect such
judgment.  Easement Grantee shall not collect or attempt to collect any such
judgment out of any other assets of Mortgagee.




8.

Notices.  All notices or other written communications hereunder shall be deemed
to have been properly given (a) upon delivery, if delivered in person with
receipt acknowledged by the recipient thereof, (b) one business day after having
been deposited for overnight delivery with any reputable overnight courier
service, or (c) three (3) business days after having been deposited in any post
office or mail depository regularly maintained by the U. S. Postal Service and
sent by registered or certified mail, postage prepaid, return receipt requested,
addressed to the receiving party at its address set forth below:




If to WEPCO:

Wisconsin Electric Power Company
231 W.  Michigan Street
Milwaukee, WI  53203

Attn:    General Counsel


Vice President – Fossil Operations











If to MGE Power:

MGE Power  Elm Road, LLC
P.O. Box 1231
Madison, WI 53701

Attn:  

Chief Financial Officer


General Counsel


Vice President Power Operations

If to WPPI:

Wisconsin Public Power Inc.
1425 Corporate Center Drive
Sun Prairie, WI 5359-9109

Attn:   

Senior Vice President – Legal and
              Regulatory Affairs


Senior Vice President – Power Supply







If to Mortgagee:




or addressed as such party may from time to time designate by written notice to
the other parties.  Either party by notice to the other may designate additional
or different addressees for subsequent notices or communications.




9.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original.  Such counterparts shall constitute but
one and the same instrument and shall be binding upon, and shall inure to the
benefit of, each of the undersigned individually as fully and completely as if
all had signed one instrument.




10.

Successors and Assigns.  The obligations and rights of the parties pursuant to
this Agreement shall bind and inure to the benefit of the successors, assigns,
heirs and legal representative of the respective parties.







[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]














IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




WISCONSIN ELECTRIC POWER COMPANY, a Wisconsin corporation

By: /s/ Scott A. Patulski
Title: Vice President

MGE POWER ELM ROAD, LLC, a
Wisconsin limited liability company

By: /s/ Gary J. Wolter
Title: Manager

WISCONSIN PUBLIC POWER INC., a Wisconsin municipal electric company

By: /s/ J. Leroy Thilly
Title: President and CEO




[MORTGAGEE]




By:

____________________________
Name printed:

______________________
Title:

____________________________














SCHEDULE 10.2

EXISTING ENCUMBRANCES

None









